 



Exhibit 10.1
Execution Copy
OTC LICENSE AGREEMENT
By and Between
SANTARUS, INC.
and
SCHERING-PLOUGH HEALTHCARE PRODUCTS, INC.
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



OTC LICENSE AGREEMENT
     This OTC License Agreement (the “Agreement”), dated the 17th day of
October, 2006, is by and between Santarus, Inc., a Delaware corporation having
offices at 10590 West Ocean Air Drive, Suite 200, San Diego, CA 92130
(“Santarus”), and Schering-Plough Healthcare Products, Inc., a Delaware
corporation having offices at 556 Morris Avenue, Summit, NJ 07901-1330
(“Schering”) (each a “Party” and collectively, the “Parties”).
RECITALS
     Whereas, Santarus has developed, manufactures, markets and sells a line of
pharmaceutical products based on proton pump inhibitors in combination with one
or more buffering agents under the Zegerid® brand and available by prescription;
     Whereas, Schering is interested in developing, marketing and selling a
version of those products for the OTC market to provide consumers with easier
access to therapeutic relief for certain health conditions; and
     Whereas, Schering has experience and expertise in developing, marketing and
selling pharmaceutical products for the OTC market and in successfully
establishing brand strength; and
     Whereas, Santarus is interested in licensing Schering to utilize its
resources and capabilities, in coordination with Santarus and subject to the
terms and conditions set forth herein, to develop and commercialize OTC versions
of its Zegerid brand products for the OTC market in the Territory; and
     Whereas, Santarus and Schering are interested in establishing a
relationship pursuant to which Santarus shall grant to Schering certain rights
and licenses under the Santarus IP to develop, manufacture, market and sell
Licensed Products for Licensed Indications in the Field and Territory; and
     Whereas, Schering and Santarus are interested in entering into an exclusive
arrangement, as set forth more specifically in this Agreement, to benefit both
the OTC products developed and commercialized by Schering hereunder and Zegerid
brand prescription products developed and commercialized by Santarus, in each
case using the Product Marks and/or Santarus Marks, and to help maximize brand
value in the Territory; and
     Whereas, Santarus and Schering wish to establish a joint steering committee
as set forth herein to monitor Schering’s development and commercialization of
Licensed Products for the OTC market, and to facilitate communications between
them regarding development and commercialization of the Licensed Products for
the OTC market and Santarus’ Prescription Products, and to provide a venue for
discussion and/or approval of certain activities of Schering under the Santarus
IP and concerning the Licensed Products in the Territory in order to ensure that
Schering is not exceeding the scope of its license grant by taking actions that
are likely to reduce the market for Prescription Products bearing the Santarus
Marks and would not otherwise be permitted under this Agreement.
     NOW THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows.

1



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     All references to Exhibits, Articles and Sections shall be references to
Exhibits, Articles and Sections of this Agreement. Except where the context
otherwise requires, wherever used, the singular shall include the plural, the
plural the singular, the use of any gender shall be applicable to all genders.
The term “including” as used herein shall mean including, without limiting the
generality of any description preceding such term. In addition, except as
otherwise expressly provided herein, the following terms in this Agreement shall
have the following meanings:
     1.1 “Adverse Event” means any undesirable event or experience associated
with the use of a medicinal product, including a biological product or medical
device in humans, whether or not expected, and whether or not considered related
to or caused by the product, including, but not limited to, an event or
experience that occurs: in the course of the use of the product in professional
practice; from overdose whether accidental or intentional; from abuse; from
withdrawal; or from a failure of expected pharmacological or biological
therapeutic action of the product.
     1.2 “Affiliate” means any corporate or other entity which, directly or
indirectly, controls, is controlled by, or is under common control with such
party where “control” means the ownership of more than 50% of the voting shares
of a corporation, or ability to control the management decisions thereof, or
decision-making authority as to an unincorporated entity.
     1.3 “Business Day” means a day other than a Saturday, Sunday, bank or other
United States Government holiday.
     1.4 “Combination Product(s)” means any product containing both a Licensed
Product and one or more other pharmaceutically active agents or active
ingredients that do not constitute a Licensed Product. For purposes of this
definition, the omeprazole and buffering agent(s) contained in a Product shall
not be considered to be “pharmaceutically active agents or active ingredients
that do not constitute a Licensed Product”.
     1.5 “Confidential Information” shall have the meaning ascribed to it in
Section 8.1.
     1.6 “Control” or “Controlled” means, with respect to any Santarus IP or
Schering Incorporated IP, possession (whether by ownership or license, other
than pursuant to this Agreement) by a Party or its Affiliates of the ability to
grant the licenses or sublicenses as provided for herein without violating the
terms of any agreement or other arrangement with any Third Party.
     1.7 “Effective Date” means the date upon which the applicable waiting
period under the HSR Act expires or is earlier terminated.
     1.8 “FDA” means the United States Food and Drug Administration.
     1.9 “Field” means all therapeutic uses and Indications in humans for which
a physician’s prescription is not required. This may be used interchangeably
with the phrase “OTC market”.
     1.10 “First Commercial Sale” means the date of the first, bona-fide,
arms-length commercial sale (other than for purposes of clinical trials,
regulatory approval, compassionate use or test marketing) of a Licensed Product
after Marketing Approval in the Field in the Territory by or on behalf of
Schering, an Affiliate or Sublicensee.

2



--------------------------------------------------------------------------------



 



     1.11 “Formulation” means, with respect to a Product, a pharmaceutically
acceptable composition differing from other forms of such Product by choice of
excipients (e.g., added flavoring), route of administration (e.g., oral versus
cutaneous), release rate of the active pharmaceutical ingredient and/or dosage
form (e.g., liquid versus capsule). For clarity, “Formulations” of a Licensed
Product shall exclude versions of such Licensed Product differing in strength or
dosage amount of omeprazole.
     1.12 “Hatch-Waxman Act” means the U.S. Federal Drug Price Competition and
Patent Term Restoration Act of 1984, as amended.
     1.13 “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
     1.14 “Indication” means a medical condition for which a pharmaceutical
product is intended to be used. With respect to Licensed Products, Indications
are approved by a Regulatory Authority (whether by monograph or NDA) and stated
on packaging materials, labels and/or labeling accompanying the Product.
     1.15 “Initial Indication” means the short term (rather than chronic)
prevention, treatment and relief of heartburn and frequent heartburn in adults
(18 years or older).
     1.16 “Initial Product” means Formulations of the Licensed Product
containing a 20 mg dose of omeprazole formulated in combination with one or more
buffering agents and that, as of the date of this Agreement, are being marketed
or are in development by Santarus (which are the capsule, caplet, chewable
tablet, or powder for oral suspension Formulations).
     1.17 “Licensed Indications” means (i) the Initial Indication, and (ii) any
other Indications for Licensed Products that are approved in accordance with
Section 2.6 and Section 2.6.4, as applicable.
     1.18 “Licensed Product(s)” means any of the following OTC Products:
(i) Products containing a 20 mg dose of omeprazole and no other PPI,
(ii) Products containing omeprazole (and no other PPI) at doses other than 20
mg, if any, that have been approved in accordance with Section 2.6 and
Section 2.6.4, as applicable, and (iii) Combination Products that are approved
in accordance with Section 2.6 and Section 2.6.4, as applicable.
     1.19 “Managed Care Market” means health maintenance organizations, private
health insurers, pharmaceutical benefits managers, government payors (including
Medicare Part D), long-term care providers, organized employer formularies and
group purchasing organizations and other organized buyer groups, which group
purchasing organizations and other organized buyer groups are not themselves
retailers, wholesalers or other distributors of Licensed Products.
     1.20 “Marketing Approval” means any approval, product and/or establishment
license, registration or authorization of any Regulatory Authority necessary for
the commercial manufacture, use, storage, import, export, transport,
distribution, marketing or sale of a Product.
     1.21 “Marketing Commitment” means the out-of-pocket amount incurred by
Schering to market the first Licensed Product (in each case, to the extent not
deducted from gross sales in determination of Net Sales), including marketing
programs, consumer promotions, consumer advertising, consumer events, product
public relations (excluding general corporate public relations), product display
and trade promotion, as well as Emerging Issues Task Force (EITF) trade and
consumer allowances.
     1.22 “Missouri Agreement” means that certain license agreement between
Santarus and the Curators of the University of Missouri dated January 26, 2001,
as amended.

3



--------------------------------------------------------------------------------



 



     1.23 “NDA” means a New Drug Application filed with the FDA, for approval by
such agency for the sale of a pharmaceutical product in the United States
pursuant to the Federal Food, Drug and Cosmetics Act, as amended from time to
time, and the rules, regulations and guidelines promulgated thereunder, as well
as the equivalent in any other country in the Territory. This expressly includes
so called “ANDAs” and “505(b)(2)” NDA forms.
     1.24 “Net Sales” means the gross amount charged by Schering and its
Affiliates and Sublicensees to Third Parties for the sales of Licensed Products
in the Territory, less the following deductions to the extent included within
the gross sales amounts (determined in accordance with generally accepted
accounting principles in the United States), if any:
     (a) [***];
     (b) [***];
     (c) [***]; and
     (d) [***].
Net Sales shall not include sales of Licensed Products between and among
Schering and its Affiliates and Sublicensees; provided, however, that Net Sales
shall include the amounts invoiced by Schering, its Affiliate or Sublicensee
upon any resale of such Licensed Products to a Third Party.
     1.25 “OTC Product” means all Formulations, dosages, package sizes and
configurations and types of Products for which a prescription from a health care
practitioner is not required in order to dispense, purchase or use such Product
in the Territory.
     1.26 “PPI” means proton pump inhibitor.
     1.27 “PPI Pharmaceutical Product” means [***].
     1.28 “Prescription Product(s)” means all Formulations, dosages, package
sizes and types of Products for which a prescription from a health care
practitioner is required in order to dispense, purchase or use such Product in
the Territory.
     1.29 “Product(s)” means pharmaceutical compositions containing any one or
more PPIs in combination with one or more buffering agents, which pharmaceutical
compositions provide for immediate release of the PPI included in such product,
including (i) any prodrugs and metabolites, and all esters, salts, hydrates,
solvates, polymorphs and isomers of any of the above, (ii) chemical analogs, and
(iii) Formulations (including tablets, chewable tablets, capsules, caplets,
liquid forms and powders for oral suspensions) of any of the above.
     1.30 “Product Marks” means the US and non-US trademark registrations and
trademark applications and common law rights, in the Territory, in (i) up to
five (5) product names selected by Schering on or before November 30, 2006, on
written notice to Santarus, from the list of product names set forth in
Exhibit A (and corresponding domain names for such selected product names) and
(ii) any additional names or marks for identifying the Licensed Products
containing the name “Zegerid” in combination with other words or symbols (and/or
corresponding domain names) as may be agreed to by the JSC from time to time.
     1.31 “Product Quality Complaint” means any written, electronic or oral
communication that alleges deficiencies related to the identity, strength,
quality or purity of a Product after it is released for commercial use.
     1.32 “Regulatory Authority” means a federal, national, multinational, or
other regulatory agency or governmental entity involved in the granting of
marketing approval for a pharmaceutical product in a country (e.g., the FDA).
 
***    Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



     1.33 “Regulatory Filing” means any written application, submission, notice
or other filing made to an applicable Regulatory Authority in a country in the
Territory: (i) seeking Marketing Approval for the commercial manufacture, use,
storage, import, export, transport, distribution, marketing or sale of a
Product, as well as an Investigational New Drug Application (as defined in the
Federal Food, Drug and Cosmetics Act, as amended from time to time, and the
rules, regulations and guidelines promulgated thereunder); or (2) that is
required to be filed with the FDA before beginning clinical testing of a
pharmaceutical product in human subjects; or (3) any successor application or
procedure; or (4) non-U.S. equivalents to any of the foregoing; and (5) all
supplements and amendments that may be filed with respect to any of the
foregoing.
     1.34 “Santarus Know-How” means all proprietary materials, ideas,
inventions, data, instructions, processes, formulas, expert opinions and
information that in each case are disclosed hereunder and both: (a) owned or
Controlled by Santarus; and (b) reasonably necessary for practice of the
Santarus Patents as licensed to Schering herein and/or the development, testing,
use, manufacture or sale of Licensed Products in the Field in the Territory in
accordance with this Agreement. Santarus Know-How includes data generated in
pre-clinical and clinical studies (including post-approval studies), information
contained in Regulatory Filings, communications and correspondence with
Regulatory Authorities, and product development and manufacturing data, in each
case which relate to Licensed Products in the Field and are reasonably necessary
for Schering’s practice of the rights and licenses granted to it hereunder.
Santarus Know-How that is Controlled by Santarus through an in-license from a
Third Party is included herein to the extent Santarus has rights to such
Know-How, and subject to the applicable terms and conditions set forth in the
applicable in-license.
     1.35 “Santarus Marks” means all US and non-US trademarks, and trademark
applications and registrations, in the Territory consisting of the name
“Zegerid” and any other trademark or domain name (other than the Product Marks)
containing the name “Zegerid,” or a close variant or derivative thereof, alone
or in combination with other words or symbols, whether registered or
unregistered, and all common law rights, applications and registrations in the
foregoing, in each case which are owned or Controlled by Santarus as of the date
of this Agreement or during its term. “Santarus Marks” shall also mean such
other name or mark as may be used by or under authority of Santarus for Products
in the Zegerid line in the event that regulatory or legal action causes Santarus
to cease use of the name “Zegerid”
     1.36 “Santarus Patents” means: (i) the patents and patent applications
listed in Exhibit B, including those in-licensed by Santarus in the Missouri
Agreement; and (ii) all additional patent applications and patents owned or
Controlled by Santarus in the Territory which are directed to pharmaceutical
products containing one or more PPIs with one or more buffering agents and which
pharmaceutical products provide for immediate release of the PPI included in
such product, except as otherwise provided in Section 6.3.2. With respect to the
patents and patent applications described in each of (i) and (ii) above, the
term “Santarus Patents” also includes any addition, continuation,
continuation-in-part or division thereof or any substitute application therefor;
any patent issued with respect to such patent application, any reissue,
extension or patent term extension of any such patent, and any confirmation
patent or registration patent or patent of addition based on any such patent; in
each case that is in the Territory. Santarus Patents that are Controlled by
Santarus through an in-license from a Third Party are included herein to the
extent Santarus has rights to such Santarus Patents, and subject to the
applicable terms and conditions set forth in the applicable in-license. With
respect to patents and patent applications, if any, within the Santarus Patents
that are owned by a Third Party and licensed to Santarus pursuant to a license
agreement executed after the Effective Date of this Agreement, such patents and
patent applications shall only be included within Santarus Patents, and
sublicensed to Schering under this Agreement, if Schering agrees in writing to
reimburse

5



--------------------------------------------------------------------------------



 



Santarus for all royalties and other amounts that Santarus would be obligated to
pay thereunder with respect to Schering’s activities hereunder on account of
such sublicense. Notwithstanding the foregoing, “Santarus Patents” shall not
include the patents and patent applications indicated as “Excluded Patents” on
Exhibit B, or any addition, continuation, continuation-in-part or division
thereof or substitute application therefor, or any patent issued with respect to
such patent application(s), reissues, extensions or patent term extensions of
any such patent, and any confirmation patent or registration patent or patent of
addition based on any such patent.
     1.37 “Santarus IP” means the Santarus Patents, Santarus Know-How and
Santarus Marks.
     1.38 “Schering Incorporated IP” means Schering Patents and Schering
Know-How utilized during the term of this Agreement that are necessary for, or
used in, the manufacture, use or sale of, and/or are incorporated into, Licensed
Products as manufactured, used or sold by Schering or its Affiliates or
Sublicensees, including without limitation clinical, stability and other data
concerning such Licensed Products within the Schering Know-How.
     1.39 “Schering Know-How” means all proprietary materials, ideas,
inventions, data, instructions, processes, formulas, expert opinions and
information that in each case are disclosed hereunder and are both: (a) owned or
Controlled by Schering or any of its Affiliates; and (b) used in or for Licensed
Products in the Territory and are useful for practice of the Schering Patents or
for the development, testing, use, manufacture or sale of Prescription Products
in the Territory. Schering Know-How includes data generated in pre-clinical and
clinical studies (including post-approval studies), information contained in
Regulatory Filings, communications and correspondence with Regulatory
Authorities, and product development and manufacturing data.
     1.40 “Schering Marks” means all US and non-US trademarks, and trademark
applications and registrations, other than the Product Marks, in the Territory
used in connection with the Licensed Products and any other trademark, trade
dress or domain name, other than the Product Marks, used in connection with the
Licensed Products including logos, designs, slogans, and graphics, packaging
design and trade dress, whether registered or unregistered, and all common law
rights, applications and registrations therefore, in each case which are owned
or Controlled by Schering as of the date of this Agreement or during its term.
     1.41 “Schering Patents” means all patent applications and patents owned or
Controlled by Schering or any of its Affiliates as of the date of this Agreement
or during its term and claiming compositions of matter, methods of use or
methods of manufacture of Licensed Products as developed, manufactured or sold
by Schering or its Affiliates or Sublicensees. The term “Schering Patents” also
includes any addition, continuation, continuation-in-part or division thereof or
any substitute application therefore; any patent issued with respect to such
patent application, any reissue, extension or patent term extension of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent. With respect to patents and patent applications, if
any, within the Schering Patents that are owned by a Third Party and licensed to
Schering pursuant to a license agreement executed after the Effective Date of
this Agreement, such patents and patent applications shall only be included
within Schering Patents, and sublicensed to Santarus under this Agreement, if
Santarus agrees in writing to reimburse Schering for all royalties and other
amounts that Schering would be obligated to pay with respect to Santarus’
activities hereunder on account of such sublicense.
     1.42 “Sublicensee” means a Third Party to which Schering or its Affiliates
have granted a sublicense under the licenses conveyed to Schering under the
Santarus IP as set forth in Article 4 to make, have made, use, sell, offer for
sale, or import a Licensed Product in the Field in the Territory. As used in
this Agreement, Sublicensee shall also include a Third Party to

6



--------------------------------------------------------------------------------



 



whom Schering or its Affiliates have granted, directly or indirectly, the right
to distribute a Licensed Product, provided that such Third Party has the
responsibility for marketing and/or promotion of a Licensed Product within the
markets/territory(ies) for which such distribution rights are granted. For the
avoidance of doubt, wholesalers, sales brokers and retailers who do not have
such responsibilities shall not be deemed to be Sublicensees. Contract
manufacturers shall not be deemed to be Sublicensees.
     1.43 “Territory” means the United States (including its territories and
possessions) and Canada.
     1.44 “Third Party” means any entity other than Santarus or Schering or any
of their respective Affiliates.
     1.45 “Valid Claim” means any claim in an issued and unexpired Santarus
Patent that has not been revoked or held unenforceable, unpatentable or invalid
by a decision of a court or other governmental agency of competent jurisdiction,
with such decision being unappealable or unappealed within the time allowed for
appeal.
ARTICLE 2
RELATIONSHIP MANAGEMENT
     2.1 Joint Steering Committee. Promptly after the Effective Date, Santarus
and Schering shall establish a joint steering committee (“Joint Steering
Committee” or “JSC”) with the functions and powers set forth in Section 2.6,
below, and such other functions and powers as are expressly set forth in this
Agreement or agreed in writing by the Parties. The JSC shall be comprised of
three (3) representatives from each of Santarus and Schering, selected by such
Party, with each Party designating at least one (1) representative who shall be
at the Vice President level or above. Subject to the foregoing provisions of
this Section, Santarus and Schering may each replace their JSC representatives
at any time, with prior written notice to the other Party. JSC members may be
employees of a Party’s Affiliate. Each Party’s initial representatives on the
JSC are indicated on Exhibit C.
     2.2 Meetings. Until the later of the third (3rd) anniversary of the
Effective Date and the date of Schering’s first Marketing Approval in the
Territory for the first Licensed Product, the JSC shall meet quarterly, and
thereafter semi-annually, or at other times agreed to by the Parties, to review
and discuss Schering’s manufacturing, development, marketing and other
commercialization activities in connection with Licensed Products in the Field
(including, without limitation, the planning and performance of clinical trials
and planning and preparation of Regulatory Filings), as well as to coordinate
manufacturing, development and marketing plans for Licensed Products and
Prescription Products bearing the Santarus Marks. The JSC shall meet in person,
or in such other manner (e.g., by telephone or videoconference) and at such
times as the Parties may mutually agree, provided that at least half the
meetings per calendar year take place in person, and such in-person meetings
shall alternate between the facilities of the Parties unless the JSC agrees
otherwise. Each Party shall inform the other of its proposed agenda items, to
the extent reasonably practicable, at least one (1) week in advance of each
meeting of the JSC. Each Party shall bear its own personnel, travel, and lodging
expenses relating to JSC meetings. Members of the JSC may be represented at any
meeting by a designated substitute; provided at least one (1) representative of
each Party at each meeting shall be at the Vice President level or above. Either
Party may permit additional employees and consultants to attend and participate
(on a non-voting basis) in JSC meetings, subject to the confidentiality
provisions of Article 8. Any approval, determination or other action agreed to
by all of the members of the JSC present at the relevant JSC meeting shall be
the approval,

7



--------------------------------------------------------------------------------



 



determination or other action of the JSC, provided that at least two
representatives of each Party are present at such meeting. Schering and Santarus
shall each name a representative on the JSC as its “Co-Chair,” and such persons
shall serve as the primary contact for such Party with respect to JSC matters.
The meetings of the JSC shall be chaired by the Schering and Santarus Co-Chairs
in an alternating manner, beginning with Santarus.
     2.3 Minutes and Reports. The JSC shall be responsible for keeping accurate
minutes of its deliberations which record all proposed decisions and all actions
recommended or taken. Within ten (10) Business Days of each meeting, the
Alliance Coordinator from the same Party that provided the Chair for that JSC
meeting shall prepare and distribute to the Parties draft minutes of such
meeting, which shall describe in reasonable detail, any issues requiring
resolution and any proposed decisions and actions taken, and the Parties shall
provide comments to such drafts within ten (10) Business Days after receipt. The
minutes and written report shall not be final until agreed to by the Parties’
Co-Chairs. All records of the JSC shall be available to both Parties.
     2.4 Subcommittees.
          2.4.1 General. From time to time, the JSC may establish one or more
subcommittees to oversee particular projects or activities related to Licensed
Products, and such subcommittees will be constituted as the JSC agrees. The
subcommittees shall be responsible to oversee activities and developments within
areas delegated to them by the JSC and to make decisions regarding matters
within the purview of such subcommittee. The subcommittees shall have no binding
decision-making authority unless the JSC expressly delegates decision-making
authority regarding specified matters to such subcommittee in writing, in which
event decisions of such subcommittee shall be ratified or overruled promptly by
the full JSC. The Parties may replace their respective subcommittee
representatives at any time, upon prior written notice to the other Party. The
subcommittee chairs shall be responsible for preparing the meeting agendas and
minutes. Such minutes shall be distributed to the Parties for comment in draft
form within ten (10) Business Days following each meeting, which shall describe
in reasonable detail any issues requiring resolution and any proposed decisions
and actions, and the Parties shall provide comments to such drafts within ten
(10) Business Days after receipt thereof. The minutes shall not be final until
agreed by both Parties’ representatives on the subcommittee. Final minutes shall
be promptly distributed to the Parties. Each Party shall bear its own personnel
and travel costs and expenses relating to subcommittee meetings. With the
consent of the Parties, other representatives of Santarus or Schering may attend
subcommittee meetings as non-voting observers. Any issue within the purview of
such a subcommittee that is not settled or determined by the applicable
subcommittee shall be submitted to the JSC for resolution. The Chair of each
subcommittee shall report on subcommittee efforts at each JSC meeting, and
either Party may invite its own representatives on such subcommittee to also
report on such efforts.
          2.4.2 Initial Subcommittees. The Parties agree that they initially
shall form a Development Subcommittee and a Marketing Subcommittee, each
comprised of two (2) members from each Party with expertise and experience in
the applicable area. Schering shall chair each of the subcommittees unless the
JSC agrees otherwise. Each Party’s initial representatives on the Development
Subcommittee and the Marketing Subcommittee are indicated on Exhibit C. The
Development Subcommittee shall facilitate communication, coordination and review
between the Parties of matters relating to development of Licensed Products and
regulatory affairs. Unless the JSC delegates such matters to another
subcommittee, the Development Subcommittee shall be responsible to facilitate
communication, coordination and review between the Parties of matters relating
to manufacture of Licensed Products. The Marketing Subcommittee shall facilitate
communication, coordination and review

8



--------------------------------------------------------------------------------



 



between the Parties of matters relating to commercialization and marketing of
Licensed Products. The subcommittees shall meet no less frequently than the JSC,
in advance of each JSC meeting.
     2.5 Decision-Making. Decisions of the JSC shall be made by unanimous vote
of the members present in person or by other means (e.g., teleconference) at any
meeting. At least two JSC representatives from each Party must participate in a
meeting of the JSC in order for there to be a quorum for such meeting. The
Parties shall use good faith efforts to reach consensus on all issues requiring
a JSC decision. In the event that the members of the JSC cannot reach unanimous
agreement on a particular issue requiring their decision within thirty (30) days
(or such shorter time as may be reasonably required by the Party whose actions
are subject to that decision) after the meeting at which agreement was
requested, then the issue shall be referred to Schering’s Chairman (or the
acting head) of its Consumer Division and the Chief Executive Officer of
Santarus, who shall meet in person or by teleconference in a good faith effort
to resolve the dispute within thirty (30) days thereafter (or such shorter time
as may be reasonably required by the Party whose actions are subject to that
decision). In the event such individuals cannot agree on a resolution of the
dispute within such period, the matters described in Section 2.6.3 below shall
be finally determined by Schering’s decision, the matters described in
Section 2.6.4 below shall be finally determined by Santarus’ decision, and all
other matters shall not be subject to a deciding vote by either Party.
Notwithstanding the foregoing, in no event shall a Party have the power to
exercise its deciding vote pursuant to this Section 2.5 to: (i) obligate the
other Party to incur costs in excess of those agreed by such other Party;
(ii) obligate the other Party to undertake activities (including without
limitation clinical trials) other than those activities agreed to by such other
Party; or (iii) to approve matters other than those expressly subject to its
deciding vote as set forth in Sections 2.6.3 and 2.6.4.
     2.6 JSC Functions and Powers. The JSC shall be the primary vehicle for
interaction and information sharing between the Parties regarding the subject
matter of this Agreement, and shall have as its overall purpose the oversight,
review and coordination of the various development, commercialization,
manufacturing and marketing activities for Licensed Products in the Field by
Schering and its Affiliates and Sublicensees, and for consultation and
coordination over regulatory matters concerning Licensed Products, and to ensure
that such activities permitted under the license to Santarus IP are
complementary to, and not in direct conflict with, Santarus’ plans and
activities with respect to Prescription Products bearing the Santarus Marks. The
JSC also shall function as a forum for the Parties to inform and consult with
each other regarding maximizing value of the Product Marks and Santarus Marks
for Schering and Santarus, and facilitating communication and cooperation
between the Parties regarding Licensed Products, Prescription Products bearing
the Santarus Marks, and the rights licensed to each other. The JSC or a
subcommittee thereof may also serve as a conduit to discuss coordination of (and
if agreed by the Parties facilitate coordination of) supply arrangements of the
Parties for active pharmaceutical ingredient, bulk form and/or finished form
Licensed Products and Prescription Products bearing the Santarus Marks. Without
limiting the foregoing, the JSC shall have the specific responsibilities and
decision-making authority as set forth in Sections 2.6.1 through 2.6.4 below,
and such other duties and powers as the Parties may agree in writing. The
Parties acknowledge that it is their intent not to take or approve (or have the
JSC approve) Schering’s exercise of rights under the licensed Santarus IP that
could be reasonably likely to reduce the market outside the Field for
Prescription Products bearing the Santarus Marks. The Parties acknowledge that
it is their intent to act in a manner that benefits both Licensed Products in
the Field and Prescription Products, in each case in the Territory and using the
Product Marks and/or Santarus Marks, and that lawfully maximizes brand value in
the Territory for Product Marks and Santarus Marks licensed hereunder. In the
event that the

9



--------------------------------------------------------------------------------



 



issues relating to expansion of rights to Schering are no longer a concern for
Santarus, the role of the JSC may be reduced by written agreement of the
Parties.
          2.6.1 Matters for JSC Approval. The following shall be subject to JSC
review and approval:
          (a) Annual written development plans submitted by Schering to the JSC
as described in Section 3.1.1 (and material amendments or revisions to the
development plans, as may be needed from time to time), which plans shall govern
the product, clinical and regulatory development activities for Licensed
Products under this Agreement, and related manufacturing activities, and shall
include the following matters:
               (i) high-level plans and strategies for clinical development of
Licensed Products;
               (ii) high-level regulatory plans and strategies related to
Licensed Products;
               (iii) new Formulations of Licensed Products to be developed;
               (iv) Combination Products (if any) to be developed
               (v) applicable manufacturing plans for Licensed Products; and
               (vi) such other matters as the JSC may agree to include regarding
product development, clinical development and/or regulatory activities for
Licensed Products;
          (b) Annual written marketing plans submitted to the JSC as set forth
in Section 3.3.2 (and material amendments or revisions to the marketing plans,
as needed from time to time), which plans shall govern the marketing and
commercialization of Licensed Products under this Agreement, and related
manufacturing activities, and shall include the following matters:
               (i) high-level messaging and brand positioning for Licensed
Products;
               (ii) high-level trade dress and packaging concepts, including any
use of, and coordination with, Santarus’ copyrighted materials;
               (iii) new Formulations of Licensed Products to be developed;
               (iv) Combination Products (if any) to be developed;
               (v) selection of Product Marks for Licensed Products;
               (vi) to the extent not covered in the development plans,
manufacturing plans for commercial supply of Licensed Products; and
               (vii) such other matters as the JSC may agree to include
regarding commercialization and marketing of Licensed Products under this
Agreement;
          (c) [***];
          (d) Expansion of the rights conveyed to Schering hereunder to include
any of the following:
               (i) [***];
               (ii) [***];
               (iii) [***];
 
***    Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

10



--------------------------------------------------------------------------------



 



               (iv) [***]; and
               (v) [***].
          2.6.2 Oversight and Review. In addition, at each meeting of the JSC,
as reasonably requested by either Party’s representatives on the JSC, the JSC
will review and monitor Schering’s and its Affiliates’ and Sublicensees’
activities and progress to develop, commercialize, manufacture and market
Licensed Products in the Field and Territory and, at a higher level, Santarus’
activities to develop, commercialize, manufacture and market Prescription
Products bearing the Santarus Marks outside the Field and in the Territory. The
following matters may be reviewed by the JSC, but are not subject to JSC
approval so long as they are consistent with the JSC-approved development plan
and/or marketing plan, or other JSC approvals as provided by Section 2.6.1
above:
               (a) clinical study protocols for Licensed Products;
               (b) Formulation changes (including without limitation flavors,
formats and additional ingredients) for Licensed Products;
               (c) changed or additional Schering Marks to be used with Licensed
Products;
               (d) significant packaging and trade dress modifications for the
Licensed Products; and
               (e) advertising campaign changes or other marketing adjustments
for Licensed Products.
          2.6.3 Schering Day-to-Day Control and Deciding Vote. Schering shall
have decision making authority, in its discretion, with respect to [***],
provided that such decisions are consistent with the JSC-approved development
plan and/or marketing plan, and other decisions of the JSC or applicable
subcommittees (within the scope of their authority), and the terms and
conditions of this Agreement. In addition, if the JSC does not unanimously agree
upon the following matters specified in this Section 2.6.3, and the Parties do
not resolve such matters through discussion of senior management as provided in
Section 2.5, then Schering shall have the final decision on:
               (a) [***]; and
               (b) [***].
          2.6.4 Santarus Deciding Vote. In the event the JSC does not
unanimously agree upon matters specified in this Section 2.6.4, and the Parties
do not resolve such matters through discussion of senior management as provided
in Section 2.5, then Santarus shall have the final decision with respect to the
following matters:
               (a) [***];
               (b) [***];
               (c) [***];
               (d) [***];
               (e) [***];
               (f) [***]; and
               (g) [***].
          2.6.5 JSC Information. Schering shall keep the JSC and relevant
subcommittees informed regarding the development, manufacturing, marketing and
 
***    Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

11



--------------------------------------------------------------------------------



 



commercialization activities pertaining to Licensed Products in the Field in the
Territory by Schering and its Affiliates and Sublicensees, through quarterly
written reports to the JSC or relevant subcommittees which describe such
activities and are of the same scope and same level of detail as that provided
to Schering’s consumer health care division executive management (and of
comparable scope and level of detail with respect to Affiliates and
Sublicensees). In the event that, and at such time as, the JSC does not meet on
a quarterly basis, then such reports shall continue to be provided to the
Co-Chairs of the JSC with the same frequency and shall contain a similar level
of detail as previous presentations to the JSC and shall include such
information as Schering presents to its consumer health care division executive
management regarding such matters. Each Party shall use commercially reasonable
efforts to promptly inform the JSC of information, circumstances or developments
of which such Party becomes aware (other than news stories, press releases and
other widely available public information) which would reasonably be expected to
have, or pose a reasonable likelihood to have, a material adverse impact on the
development, manufacturing, regulatory approval, or commercialization of the
other Party’s Licensed Products in the Field or Prescription Products in the
Territory, as the case may be.
     2.7 Limitation on JSC Authority. Notwithstanding the creation and role of
the JSC, each Party shall retain the rights, powers and discretions granted to
it hereunder. The JSC shall not be delegated or vested with any such rights,
powers or discretion unless expressly provided for herein, and the JSC shall not
have the power to make any decisions other than those expressly set forth in
Section 2.6 or elsewhere in this Agreement, except as the Parties may otherwise
agree in writing. Without limiting the generality of the foregoing, the JSC may
not amend or modify this Agreement, which may be amended or modified only as
provided in Section 11.6.
     2.8 Alliance Coordinator. The Parties shall each appoint an individual (an
“Alliance Coordinator”) to facilitate the operations of the JSC and
subcommittees thereof, and to facilitate communications between the Parties with
respect to the activities under this Agreement. Each Party’s Alliance
Coordinator may attend meetings of the JSC and of subcommittees as a non-voting
representative of such Party (unless the individual serving as Alliance
Coordinator is also named as a member of the JSC or such subcommittee). Each
Party may replace its Alliance Coordinator upon written notice to the other
Party. Each Party’s initial Alliance Coordinator is indicated on Exhibit C.
     2.9 Suspension of Santarus Information-Sharing Obligations. In the event
that (i) Schering or its Affiliate is actively engaged in developing, seeking
Marketing Approval for or marketing a PPI Pharmaceutical Product in or out of
the Field in the Territory, (ii) Schering or its Affiliate enters into a
definitive agreement to have its OTC business acquired by an entity which is (or
whose Affiliate is) actively engaged in developing, seeking Marketing Approval
for or marketing a PPI Pharmaceutical Product in or out of the Field in the
Territory, and/or (iii) Schering or its Affiliate enters into a definitive
agreement to acquire assets or rights related to a PPI Pharmaceutical Product
that is under active development, or for which Marketing Approval is being
sought, or which is marketed, in or out of the Field in the Territory, then in
such event (whether or not such activity or transaction violates Schering’s
obligations under Section 4.6) Santarus’ obligations under this Agreement to
disclose information through the JSC relating to its Prescription Products
bearing the Santarus Marks shall cease; provided, however, that if such
circumstance ceases (including without limitation by Schering’s divestiture of
either the Licensed Products or the other PPI Pharmaceutical Product(s) pursuant
to Section 10.3), then Santarus’ obligations to disclose such information shall
thereafter resume. It is understood that the provisions of this Section 2.9
shall not be construed as limiting Schering’s obligations

12



--------------------------------------------------------------------------------



 



under Section 4.6 or as a limitation or election of remedies by Santarus in
connection with any breach by Schering of Section 4.6.
ARTICLE 3
DEVELOPMENT AND COMMERCIALIZATION
     3.1 Product Development.
          3.1.1 Schering Responsibilities. Except as expressly stated otherwise
in this Agreement, Schering shall be responsible for conducting all development
of Licensed Products in the Field and Territory in accordance with the
JSC-approved development plan, and shall bear all costs incurred in conducting
such development. Within [***] after the initial meeting with the FDA, Schering
will provide to the JSC, for review and approval, a development plan as
described in Section 2.6.1(a) (a typical outline is provided at Exhibit E) and
intended to be sufficient to support Regulatory Filing for Marketing Approval of
a Licensed Product in the United States in accordance with the schedule in
Section 3.7.2. Schering will regularly update (but in no event less frequently
than quarterly) the JSC with details of its progress and deviations from plan.
Development plans to support Marketing Approval of a Licensed Product in
countries in the Territory other than the United States and for subsequent
Licensed Products will be similarly presented to the JSC for approval pursuant
to Section 2.6.1. Schering agrees to promptly make available to Santarus, at
Santarus’ request and expense, copies of all data and Regulatory Filings
generated by or for Schering or its Affiliates or Sublicensees in conducting
clinical trials and related development and manufacturing of Licensed Products,
together with copies of such related reports, analyses, summaries and other
information and documents in Schering’s possession or Control that are
reasonably necessary for obtaining Marketing Approval of, or otherwise for the
commercialization and marketing of, the Prescription Products bearing the
Santarus Marks in the Territory. Schering and its Affiliates and Sublicensees
shall neither conduct clinical trials of Licensed Products intended to
demonstrate efficacy of Licensed Products for, nor submit Regulatory Filings
seeking Marketing Approval of Licensed Products for, any Indication other than
Licensed Indications.
          3.1.2 Santarus Responsibilities. Santarus, acting through the JSC,
agrees to use commercially reasonable efforts to cooperate with Schering through
information sharing regarding clinical trials and related development activities
for Licensed Products in the Field. Santarus acknowledges that it remains solely
responsible for satisfying its own obligations and commitments to Regulatory
Authorities in the Territory regarding Prescription Products. Promptly upon
Schering’s request, Santarus agrees to make available to Schering, at Schering’s
expense, copies of all data and Regulatory Filings generated by or for Santarus
in conducting clinical trials and related development and manufacturing of
Prescription Products bearing the Santarus Marks for the Territory, together
with copies of such reports, analyses, summaries and other information and
documents in Santarus’ possession or Control, in each case that are reasonably
necessary for obtaining Marketing Approval in the Territory of the Licensed
Product hereunder.
          3.1.3 Coordination of Products in Clinical Trials. On the request of
either Party, the Parties shall discuss in good faith the possibility of
including Schering’s Licensed Products in the clinical trials conducted by
Santarus or Santarus’ Prescription Products in the clinical trials conducted by
Schering; provided, however, that nothing in this Section 3.1.3 shall be
construed to obligate either Party to include the Products of the other Party in
its clinical trials.
          3.1.4 Licensed Product Family Expansion. Schering may expand the range
of Licensed Products it develops and commercializes in the Field in the
Territory to include new
 
***    Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13



--------------------------------------------------------------------------------



 



Formulations of Licensed Products, as approved by the JSC (and subject to the
applicable deciding votes of Schering or Santarus).
          3.1.5 Reimbursement for Voluntary Assistance. The Parties acknowledge
that each Party may, from time to time on the request of the other Party, elect
in its discretion to take actions or undertake obligations that such Party is
not otherwise obligated to undertake under this Agreement in order to assist the
requesting Party in connection with the development, manufacture, regulatory
approval, marketing or commercialization of Licensed Products in the Territory
and/or corresponding Prescription Products (which may include, by way of example
and not limitation, if one Party, at the request of the other, arranges for
stability testing of Licensed Products (or similar or identical Prescription
Products) for use by the other Party). It is understood and agreed that in such
event, the Party requesting such action or undertaking shall reimburse the other
Party for out-of-pocket and other reasonable amounts (other than de minimus
amounts) incurred in connection therewith, within thirty (30) days of receipt of
an invoice therefor. Each Party shall use good faith efforts to apprise the
other Party of the existence and estimated magnitude of such expenses to be
reimbursed by the other Party reasonably in advance of incurring them.
     3.2 Regulatory Matters.
          3.2.1 Schering Obligations. Subject to applicable JSC approvals and
oversight as set forth in Section 2.6 above, Schering shall have the sole
responsibility, at its sole expense, and shall satisfy its obligations and
commitments to Regulatory Authorities for all regulatory matters concerning
Marketing Approvals for Licensed Products in the Field and Territory, including
Regulatory Filings, maintenance of Marketing Approvals in the Territory, and all
regulatory-related decisions concerning Licensed Products in the Field and
Territory, consistent with the provisions of this Agreement. Schering shall
provide Santarus at least thirty (30) days advance notice (or, if thirty
(30) days advance notice is not possible, such advance notice as is possible
under the circumstances) of any meetings between Schering and the FDA relating
to Schering’s manufacturing, development, commercialization and/or marketing of
Licensed Products, and allow up to two (2) representatives of Santarus to attend
any such meetings as observers. Schering shall provide to Santarus copies of
material correspondence received by Schering from Regulatory Authorities that
relates to the Licensed Products promptly (within ten (10) Business Days
following Schering’s receipt thereof), and Schering shall provide Santarus an
opportunity to review and comment on the Regulatory Filings and material
correspondence with Regulatory Authorities in the Territory prior to submission,
and shall consider in good faith and incorporate the comments of Santarus in
such Regulatory Filings and correspondence to the extent reasonably acceptable
to Schering. Unless the Parties agree otherwise, any Regulatory Filings for
Licensed Product in the Field and Territory shall be in the name of Schering,
and any resulting Marketing Approvals obtained by Schering shall be owned by
Schering.
          3.2.2 Inquiry Regarding Indication at First FDA Meeting. In its first
substantive meeting with FDA personnel regarding Licensed Products, and in its
communications in advance of such meeting, Schering (or its Affiliate or
Sublicensee, as the case may be) shall inquire regarding the approval of the
Initial Product for not only the Initial Indication in the Field, but also shall
specifically inquire about approval of a label for [***] (the “Milestone
Indication”), and shall request a written response (in the form of meeting
minutes or otherwise) regarding such matter. [***]. For clarity, nothing in this
Section 3.2.2 shall preclude Schering, in its discretion, from raising and
addressing in such meeting other matters regarding Licensed Products in the
Field, including without limitation, the possibility and likelihood of obtaining
approval for any Licensed Indication(s). It is understood and agreed that
Schering intends to, and shall diligently endeavor to, prepare and submit draft
meeting minutes to the FDA promptly
 
***    Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

14



--------------------------------------------------------------------------------



 



following such meeting and take such action as may be reasonable to facilitate
or encourage FDA’s prompt issuance of the meeting minutes.
          3.2.3 Mutual Obligations. Each Party shall provide the other Party
with all available data that is generated by or on behalf of such Party during
the term of this Agreement that may facilitate the other Party’s Regulatory
Filings and Marketing Approvals concerning Licensed Products under this
Agreement or Prescription Products bearing the Santarus Marks in the Territory,
as the case may be, which data may include but is not limited to pre-clinical
data, including laboratory test data and animal test data, product development
and manufacturing data and quality records, including formulation and packaging
development data and stability information and clinical data, including clinical
studies and protocols, regardless of whether such data are submitted to a
Regulatory Authority.
          3.2.4 Reference Rights. Each Party (the “Sponsoring Party”) hereby
grants the other Party (the “Referencing Party”) a right of reference to all
data and information contained or referenced in those sections of Regulatory
Filings for the Sponsoring Party’s (and in the case of Schering, its
Affiliates’) Products in the Territory (Licensed Products in the case of
Schering, and Prescription Products bearing the Santarus Marks in the case of
Santarus) that would be reasonably necessary for the Referencing Party’s
Regulatory Filings concerning Licensed Products for Licensed Indications in the
Field in the Territory (in the case of Schering as the Referencing Party) or
Prescription Products bearing the Santarus Marks in the Territory (in the case
of Santarus as the Referencing Party). The Sponsoring Party shall provide the
applicable Regulatory Authority a letter confirming this right of reference at
any time within fifteen (15) days of the Referencing Party’s request and shall
take such other actions and execute such other documents as the Referencing
Party may reasonably request to further confirm and give effect to this right of
reference. Additionally, the Sponsoring Party agrees that the Referencing Party
shall have the right, subject to JSC approval, to add to the Sponsoring Party’s
applicable Regulatory Filing in the Territory protocols for clinical trials that
may be required for Marketing Approval of (a) a Licensed Product for Licensed
Indications in the Field by a Regulatory Authority in the Territory, in the case
of Schering as the Referencing Party or (ii) a Prescription Product in the
Territory, in the case of Santarus as the Referencing Party.
          3.2.5 Information to JSC; Consultation. Schering shall keep the JSC
informed on a quarterly basis regarding regulatory matters relating to Licensed
Products, including strategies and progress. Through the JSC, the Parties shall
consult with each other regarding regulatory matters that could impact both
Licensed Products in the Field and Prescription Products in the Territory, and
shall use commercially reasonable efforts to cooperate to resolve such matters,
consistent with the terms of this Agreement.
     3.3 Marketing and Sales.
          3.3.1 Marketing Obligations. Subject to the license restrictions in
Sections 4.1 and 4.5.1, Schering shall have the exclusive right, and sole
responsibility, for marketing, distributing and selling Licensed Products in the
Field and Territory, at its sole expense, in accordance with the marketing
plan(s) approved by the JSC. Schering will seek to maximize market demand for
Licensed Products in the Field and Territory and to fulfill such demand, using
efforts consistent with Section 3.7 and other terms of this Agreement, including
without limitation the marketing commitment set forth in Section 3.3.3.
          3.3.2 Marketing Plans. Schering will prepare for the JSC’s review and
approval an annual marketing plan as set forth in Section 2.6.1(b) (a typical
table of contents is provided at Exhibit D), which shall include: (a) a
description of strategy and positioning implementation, high level message
strategies, and key marketing issues for Licensed Products; (b) a reasonably
detailed budget and description of Schering’s planned promotion, marketing,
product

15



--------------------------------------------------------------------------------



 



positioning and messaging, sales and other key commercialization activities for
Licensed Products; (c) Licensed Product distribution strategy in the Field and
Territory; and (d) the goals and objectives for Licensed Product market share
and sales (including a good faith forecast of its projected sales of Licensed
Products for the upcoming three (3) years) in the Field and Territory (the
“Schering Marketing Plan”). Schering will provide regular updates (but in no
event less frequently than quarterly) to the JSC detailing its progress and
deviations from plan. Santarus will prepare its Prescription Product plan
providing a high-level overview of its marketing, sales and other
commercialization plans with respect to its Prescription Products bearing the
Santarus Marks, and which shall address promotion of such Prescription Products
to professionals, overall brand positioning, and description of strategy and
positioning implementation and key marketing issues with respect to such
Prescription Products in the Territory (the “Santarus Marketing Plan”), which
will be provided by Santarus to the JSC for informational purposes only and will
not be subject to the JSC’s review and approval. No later than November 30th of
each calendar year after the Effective Date, each Party shall have submitted its
respective Marketing Plan to the JSC, and the JSC will have met to discuss them
and to resolve any conflicts or inconsistencies between the two Marketing Plans.
It is understood that the responsibility of the JSC with respect to Marketing
Plans is intended to provide a coordinating role between the two Marketing Plans
and seeking to reach consensus between the Parties, with the objective of
maximizing brand value for the Zegerid family of products, while ensuring that
such activities are complementary to, and consistent with, Santarus’ activities
with respect to Prescription Products in the Territory bearing the Santarus
Marks. However, the JSC shall not have authority to require either Party to
conduct activities not agreed by such Party or to expend money in excess of the
amount stated in its respective Marketing Plan.
          3.3.3 Marketing Commitment. During the twelve (12) month period
commencing upon receipt of Marketing Approval in the U.S. for the first Licensed
Product, Schering’s Marketing Commitment in the U.S. shall be no less than
[***]. In addition, Schering’s Marketing Commitment in the Territory during the
subsequent twelve (12) month period shall be no less than an amount equal to
[***].
     3.4 Product Supply. Schering intends to source its supply of omeprazole and
of Licensed Products in finished form from the same sources as referenced by
Santarus in its NDA for the applicable Prescription Product. [***] will take
place through the JSC; provided, however, that the JSC shall have no authority
to make decisions regarding a Party’s manufacture of Products. In the event that
Schering and Santarus use the same manufacturer or supplier with respect to
Licensed Products and Prescription Products, [***]. Nothing in this Agreement
shall be construed as conveying rights for one Party to use tooling or equipment
purchased by the other Party for a manufacturer or as requiring Santarus to
share the cost of additional equipment or tooling necessary for a manufacturer
to meet increased capacity due to Schering’s use of the same manufacturer as
Santarus. In the event that Schering and Santarus use the same manufacturer(s)
for Licensed Products and Prescription Products (active pharmaceutical
ingredient, bulk form and/or finished product form), [***].
     3.5 Complaints. Schering shall be responsible for all processing of
information related to any complaint, including Adverse Events and Product
Quality Complaints, related to Licensed Product sold in the Field and Territory
under the licenses granted in this Agreement. Schering shall assume all
Regulatory Authority reporting obligations under Marketing Approvals for its
Licensed Products associated with this Agreement, as required by applicable
regulations. Santarus shall remain responsible for all Regulatory Authority
reporting obligations for Marketing Approvals associated with its Prescription
Products. Prior to the launch of the first Licensed Product in the United
States, Santarus and Schering shall prepare and enter into a separate
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

16



--------------------------------------------------------------------------------



 



written pharmacovigilance agreement specifying reasonable and customary terms
and conditions for exchange of safety and complaint information. Through that
agreement, each Party will agree to share with the other Party relevant
information it receives (either directly or indirectly) in a timely manner so as
to allow each Party to comply with its responsibility to process and report
complaint information under this Section 3.5 (including reporting obligations to
Regulatory Authorities). Each Party agrees to cooperate in the investigation and
resolution of alleged safety or Product Quality Complaints relevant to Licensed
Products and Prescription Products in the Territory. Each Party shall allow
reasonable access to its facilities, systems, personnel, and records, in
whatever form and in any location (including locations owned and operated by a
Third Party), as reasonably necessary to enable each Party to evaluate and
ensure compliance with the Adverse Event reporting policies and procedures for
the Licensed Products and Prescription Products, as well as compliance with any
applicable legal or regulatory requirements applicable or relevant to the
Licensed Products or Prescription Products.
     3.6 Recalls. If either Party intends to undertake a recall, correction,
removal, field alert, market withdrawal, or other similar notification to users
of a Product in any country in the Territory, that Party shall notify the other
of its intention prior to taking action, so that such other Party has sufficient
opportunity, to the extent reasonably practicable under the circumstances, to
discuss and comment on such decisions. Each Party shall notify the other of
taking such action within twenty four (24) hours of commencement and shall
provide the other Party with a copy of all material related documents. It is
understood that each Party shall be responsible, in its discretion, for making
decisions about recalls of such Party’s own products.
     3.7 Diligence.
          3.7.1 General Level of Effort. Schering shall use active, sustained,
diligent efforts to conduct and complete in a timely manner all activities
required to: (i) develop Licensed Products; (ii) receive Marketing Approval in
the Territory for Licensed Products; and (iii) market, sell and generate and
meet market demand for Licensed Products in the Territory; which efforts all
shall be at least the same as its efforts for products with a similar maturity,
market potential and potential profitability (determined without taking into
account payments under this Agreement).
          3.7.2 Diligence Milestones. Without limiting the generality of the
foregoing, Schering shall achieve each of the following milestones (each, a
“Diligence Milestone”) on or before the applicable date specified below (subject
to any applicable extensions set forth in (a) or (b), below):

              Objective   Date      
1.
  Formal request to FDA for initial meeting concerning Marketing Approval for
the Initial Product in the Field for the Milestone Indication described in
Section 3.2.2   [***] after the Effective Date
 
       
2.
  Submission to JSC of the development plan for the first Licensed Product, as
described in Section 3.1.1   [***] after initial meeting with the FDA as
requested above.
 
       
3.
  Acceptance by the FDA of an NDA for the first Licensed Product   later of
[***] after the Effective Date
 
       
4.
  First Commercial Sale of the first Licensed Product in the Territory   The
earlier of: [***]

               (a) Extension of Diligence Milestone 3. In the event that
Schering does not achieve Diligence Milestone 3 on or before the date indicated
above for such Diligence
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

17



--------------------------------------------------------------------------------



 



Milestone (or an extended deadline therefor as set forth in this
Section 3.7.2(a)), the time period for achieving such Diligence Milestone shall
be extended by [***] if (i) a JSC-approved development plan sets forth a budget
for development activities directed to obtaining Marketing Approval in the
Territory for Licensed Products for Licensed Indications in the Field (which
activities may without limitation include [***] and other clinical studies, if
any, as may be required by the FDA), for at least the [***] preceding such
deadline and (ii) Schering demonstrates to Santarus that it has spent such
amounts for such purposes during such period (the “Milestone 3 Diligence
Amount”). The time period for achieving Diligence Milestone 3 may be extended
for successive [***] periods if Schering has expended the applicable Milestone 3
Diligence Amount directed to obtaining Marketing Approval in the Territory for
Licensed Products for Licensed Indications in the Field within the [***]
immediately preceding the expiration of the applicable deadline; provided,
however, that the deadline for Milestone 3 shall not be extended hereunder
beyond [***].
               (b) Extension of Diligence Milestone 4. In the event [***], the
deadline for achieving Diligence Milestone 4 shall be extended by [***].
          3.7.3 Lack of Diligence.
               (a) Failure to Fulfill Obligation. In the event that Schering
does not fulfill its diligence obligations under this Section 3.7, Santarus
shall have the right to terminate this Agreement pursuant to Section 9.2;
provided, however, that the thirty (30) day cure period described in Section 9.2
shall not apply with respect to failure to meet the timeframes set forth in
Section 3.7.2 above by the applicable deadline (including any applicable
extension thereof under Section 3.7.2(a) or (b)). Additionally, Schering shall
have a thirty (30) day cure period with respect to failure to achieve Diligence
Milestone 4 set forth above by the applicable deadline if such failure is caused
by circumstances out of Schering’s reasonable control, provided that, and for so
long as, Schering is using diligent, sustained and active efforts to cure such
failure throughout such cure period.
               (b) Decision Not to Pursue. In the event that Schering decides to
not obtain Marketing Approval for, or to not launch and commercialize, Licensed
Products for Licensed Indications in the Field in the Territory, Schering shall
promptly notify Santarus of such decision in writing. Nothing in this
Section 3.7.3(b) shall be construed to prejudice Schering’s right to terminate
this Agreement pursuant to Section 9.3.
          3.7.4 Reporting. Without limiting the reporting and
information-sharing obligations set forth in this Agreement, the Parties
acknowledge and agree that the various reports and information to be provided by
Schering to Santarus and/or the JSC under this Agreement shall be provided in
reasonable detail, sufficient to permit Santarus to determine Schering’s and its
Affiliates’ and Sublicenses’ compliance with the diligence requirements under
this Section 3.7. Schering shall use reasonable efforts to promptly provide
additional information, as Santarus may from time to time reasonably request, to
permit Santarus to make such determination.
ARTICLE 4
LICENSES
     4.1 Patent and Know-How License to Schering.
          4.1.1 Patents and Know-How. Subject to the terms and conditions of
this Agreement, Santarus agrees to grant and hereby grants to Schering the
following licenses, with the right to sublicense (subject to the restrictions of
Section 4.2), under the Santarus Patents and Santarus Know-How: (i) an exclusive
(even as to Santarus) license in the Territory to develop, import, use, sell and
offer for sale Licensed Products for Licensed Indications in the
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

18



--------------------------------------------------------------------------------



 



Field; and (ii) subject to Section 4.1.3, a non-exclusive worldwide license to
develop, import, make and have made Licensed Products solely for sale in the
Territory in the Field, which license shall be exclusive, even as to Santarus,
regarding import and sale of Licensed Products in the Field in the Territory.
Unless otherwise approved by the JSC pursuant to Section 2.6 (and in accordance
with Santarus’ deciding vote as set forth in Section 2.6.4), it is understood
that the scope of this license does not extend to [***].
          4.1.2 Exclusivity for PPI Products. Santarus agrees that, during the
term of the Agreement, Santarus shall not, and shall not grant any license under
the Santarus Patents, Santarus Know-How or Product Marks to a Third Party to:
(i) sell or offer for sale Products in the Field in the Territory, or
(ii) develop, make, have made, or import Products for sale in the Field in the
Territory.
          4.1.3 Retained Manufacturing Rights. For clarity, it is understood and
agreed that, notwithstanding the license to Schering set forth in Section 4.1.1
above and the provision of Section 4.1.2, Santarus shall retain the right under
the Santarus Patents and Know-How (but not the Product Marks) to make and have
made Licensed Products in the Territory for sale outside the Territory, and to
authorize others to do the same.
     4.2 Sublicenses.
          4.2.1 Affiliates. Schering shall have the right to exercise the
licenses granted in Sections 4.1 and 4.5 through any one or more of its
Affiliates, for as long as such entity remains an Affiliate of Schering.
          4.2.2 Third Parties. Schering may sublicense the rights granted in
Sections 4.1 and 4.5 to Third Parties with Santarus’ prior written consent, such
consent to be given in Santarus’ discretion. Each sublicense granted by Schering
hereunder shall be consistent with the terms and conditions of this Agreement.
Schering shall promptly provide Santarus with a copy of the final executed
version of each such sublicense agreement, redacted as to financial terms
between Schering and such Sublicensee.
          4.2.3 Schering Responsibility. Schering hereby warrants and guarantees
the performance of, and compliance with, the obligations set forth in this
Agreement by its Affiliates and Sublicensees. Schering shall remain responsible
for all other payments and other obligations under this Agreement arising from
activities of its Affiliates and Sublicensees.
          4.2.4 Survival. Upon termination of this Agreement: (i) sublicenses
granted by Schering to its Affiliates shall concurrently terminate; and
(ii) each sublicense granted to Sublicensees shall survive (unless otherwise
provided in the applicable sublicense agreement between Schering and such
Sublicensee), provided that the applicable Sublicensee agrees in writing to be
bound by the payment and other obligations of Schering pursuant to this
Agreement.
     4.3 License to Santarus. Subject to the terms and conditions of this
Agreement, Schering agrees to grant and hereby grants to Santarus and its
Affiliates a [***] (as described below in this Section 4.3) license under the
Schering Incorporated IP solely to: [***]. Nothing in this Section 4.3 shall be
construed to require Santarus to obtain Schering’s consent to enter into
agreements for co-promoting and/or co-marketing Prescription Products, or for
the contract development, contract manufacture or contract sales of Prescription
Products on behalf of Santarus. [***].
     4.4 Similarity of Products. The Parties acknowledge that the Formulations
of one or more Licensed Products may be similar or identical to corresponding
Prescription Products in the Territory and/or Products outside the Territory,
and agree that: (i) the exclusive license
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

19



--------------------------------------------------------------------------------



 



granted by Santarus pursuant to Section 4.1 shall not be construed to preclude
Santarus (or its Affiliates or licensees) from manufacturing, developing and/or
commercializing Prescription Products in the Territory or Products outside the
Territory (including without limitation the manufacture of non-Prescription
Products in the Territory for use or sale outside the Territory) as long as such
Products and Prescription Products do not bear the Product Marks; and (ii) the
exclusive license granted by Schering pursuant to Section 4.3 shall not be
construed to preclude Schering (or its Affiliates or licensees) from
manufacturing, developing and/or commercializing Licensed Products pursuant to
the license set forth in Section 4.1 (including without limitation the
manufacture of Licensed Products outside the Territory for use or sale in the
Territory as licensed herein) or, subject to Section 4.6, for exploiting the
Schering Incorporated IP worldwide on products outside the Field.
     4.5 Santarus Trademarks.
          4.5.1 License. Subject to the terms and conditions of this Agreement,
Santarus hereby grants Schering an exclusive license under the Product Marks
(with the right to sublicense, subject to the restrictions of Section 4.2, in
conjunction with a permitted sublicense by Schering for Licensed Products under
this Agreement), during the term of this Agreement, to use the Product Marks for
the development, importation, marketing and promotion of Licensed Products for
use and sale within the Field in the Territory. For so long as Schering retains
the exclusive license to the Product Marks as set forth herein, Santarus shall
not use, and shall not grant any Third Party a license to use, the Product Marks
worldwide; provided, however, the foregoing shall not be construed to restrict
or limit Santarus’ rights under, and right to license others under, the Santarus
Marks with respect to trademarks and other designations (and corresponding
domain names) other than the Product Marks. Schering shall not use the Product
Marks in connection with the development, importation, marketing or promotion of
any pharmaceutical product other than Licensed Products in the Field in the
Territory. Unless otherwise approved by the JSC pursuant to Section 2.6 (and in
accordance with [***]), it is understood that the scope of this license does not
extend to targeted promotion or sale of Products in the Field to healthcare
practitioners licensed to prescribe or the Managed Care Market.
          4.5.2 Ownership. Santarus shall own all rights in and to the Santarus
Marks and Product Marks worldwide. Schering hereby acknowledges Santarus’
exclusive ownership rights in the Santarus Marks and the Product Marks, and
accordingly agrees that at no time during the term of this Agreement will it
challenge or assist others to challenge the Santarus Marks or the Product Marks,
or the registration thereof, or attempt to register any trademarks, servicemarks
or trade names confusingly similar to the Santarus Marks or the Product Marks,
or domain names based thereon. All goodwill associated with the Santarus Marks
and the Product Marks, and domain names based thereon, shall accrue to Santarus.
          4.5.3 Display. Subject to Regulatory Authority approval, all packaging
materials, labels and promotional materials for Licensed Products sold in the
Territory shall display one or more Product Marks, and may display such Schering
Marks as Schering may choose at its sole discretion; provided, however, that the
Product Mark shall be of at least equal size and prominence as the most
prominent textual Schering Mark. All Schering Marks shall be owned solely by
Schering.
          4.5.4 Standards of Use. All representations of Product Marks that
Schering intends to use shall first be submitted to Santarus (through the JSC)
for approval (which shall be provided on a timely basis and shall not be
unreasonably withheld) of design, color, and other details that comply with
Santarus’ applicable usage guidelines as established from time to time and
communicated to Schering. Schering shall submit representative packaging
materials,
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

20



--------------------------------------------------------------------------------



 



labels and promotional materials using any Product Mark, and significant
modifications to previously submitted materials, to Santarus (through the JSC)
for timely review prior to their first use and shall provide updates to the JSC
at its regularly scheduled meetings. Schering shall not be obligated to change
its use and display of the Product Marks in response to a change in Santarus’
usage guidelines until Schering has exhausted its existing stock of packaging
materials, labels and promotional materials that incorporate the Product Marks
consistent with the prior version of the usage guidelines.
          4.6 Exclusive Arrangement. In order to encourage the development of
the Licensed Products for the OTC market, and to help protect the Santarus
Know-How, the Parties agree to an exclusive arrangement with respect to certain
PPI Pharmaceutical Products as set forth in this Section 4.6. In partial
consideration for the rights and licenses granted herein and access to Santarus
Know-How, Schering covenants that, other than for Licensed Products pursuant to
the licenses set forth in this Agreement, neither it nor its Affiliates will,
directly or indirectly:
(i) market, sell or develop for use in the Field and in the Territory during the
term of this Agreement any PPI Pharmaceutical Product;
(ii) [***];
(iii) [***]; or
(iv) [***].
     4.7 No Santarus Patent Challenges. In partial consideration for the rights
and licenses granted herein and access to Santarus IP, Schering covenants that,
during the term of this Agreement, neither it nor its Affiliates will challenge,
or cause to be challenged (which excludes any Third Party challenges made as a
counterclaim or other action brought by a Third Party in response to a suit or
threatened suit for infringement), in any way the validity, enforceability or
scope of the Santarus Patents (or foreign counterparts thereof anywhere in the
world) in any court or before any government or regulatory agency (national or
international) with authority to determine the validity, enforceability or scope
of such Santarus Patents, or cause or request a review by any such court or
government or regulatory agency of the same.
     4.8 Know-How and Patent Restrictions. Schering, its Affiliates and
Sublicensees shall not use or practice (or authorize the use or practice of) the
Santarus Know-How and/or the Santarus Patents, for purposes of manufacturing,
developing or commercializing any product other than Licensed Products pursuant
to the license set forth in Section 4.1 of this Agreement. Without Santarus’
prior written consent, Schering shall not disclose to any of its Affiliates any
information directly related to the development, manufacture or
commercialization of Licensed Products hereunder or any Confidential Information
of Santarus, other than (i) information contained in publicly available filings
with the Securities Exchange Commission and/or (ii) materials obtained from (and
in the format obtained from) a Third Party and generally made available by such
Third Party for purchase. It is understood that the foregoing does not prohibit
Schering from disclosing to its parent company its own Confidential Information
regarding its efforts to develop, commercialize and market Licensed Products in
the Territory to the extent necessary for corporate governance, compliance and
auditing purposes, or to the extent necessary to perform its global
pharmacovigilance obligations or otherwise perform its obligations or exercise
its rights under this Agreement. It is also understood that, should Schering
market Licensed Products outside the United States but within the Territory
through an Affiliate, then it shall be permitted to disclose Santarus
Confidential Information to such Affiliate to the extent necessary to achieve
Marketing Approval and sales of Licensed Products in the applicable
country(ies).
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

21



--------------------------------------------------------------------------------



 



     4.9 [***]. Schering and its Affiliates and Sublicensees shall not market,
sell or seek Marketing Approval for any [***] in the Field and in the Territory,
unless and until it (or its Affiliate or Sublicensee) has obtained Marketing
Approval for, and launched commercial sales of, a Licensed Product that is not a
[***] in the Field in the Territory.
     4.10 Notice Regarding Negotiations Outside the Territory. In the event that
Santarus is interested in conveying a license to Licensed Products (excluding
the Product Marks) for use in the Field in any one or more countries outside the
Territory during the term of the Agreement and prior to the [***], and has
entered into (or in good faith intends to enter into) negotiations with any
Third Party with respect to such a license, Santarus shall give Schering written
notice thereof (a “Negotiation Notice”) for the purpose of allowing Schering to
determine whether it wishes to propose terms and negotiate with Santarus
regarding an expansion of the license granted hereunder to include such
countries. In such Negotiation Notice, Santarus shall only be obligated to state
that Santarus is in discussions regarding a license for one or more Products for
OTC use outside the Territory and to identify the applicable country or
countries. Santarus may provide such Negotiation Notice at any time, and shall
provide such Negotiation Notice no later than promptly after negotiations with
the applicable Third Party have reached term sheet stage. In the event that
Santarus has given a Negotiation Notice, Santarus shall not be required to give
further or additional Negotiation Notices for a period of [***] thereafter with
respect to any country(ies) covered in such Negotiation Notice, regardless of
the number or identity of Third Parties with which Santarus may negotiate.
Nothing herein shall obligate either Party to enter into any agreement regarding
an expansion of the license set forth herein, or to accept or agree to any terms
therefor proposed by the other Party. Nothing in this Section 4.10 shall be
construed to restrict Santarus’ negotiations with any Third Party or prevent
Santarus from entering into any license with any Third Party. Negotiation
Notices shall be deemed Confidential Information of Santarus, and may be
disclosed by Schering to its Affiliates on a confidential basis (without
breaching Section 4.8) for the sole purpose of evaluating Schering’s and its
Affiliates’ interest in an expansion of the license granted hereunder to include
such countries. Santarus’ obligation to provide Negotiation Notices under this
Section 4.10 with respect to any given country shall terminate, on a
country-by-country basis, at such time, if any, as Schering or its Affiliate
markets, or seeks Marketing Approval for, a PPI Pharmaceutical Product in such
country, or acquires rights therefor from a Third Party.
     4.11 Certain Provisions Regarding Rights Sublicensed Under Missouri
Agreement.
          4.11.1 Payments to Missouri. Santarus shall have the obligation to pay
all amounts owed to the Curators of the University of Missouri under the
Missouri Agreement, and in accordance with the terms set forth therein, with
respect to sales of Licensed Products by Schering and its Affiliates and
Sublicensees pursuant to the license set forth in this Agreement.
          4.11.2 Terms of Missouri Agreement. It is understood and agreed that
the sublicense to Schering under this Agreement of rights licensed to Santarus
under the Missouri Agreement is subject to applicable terms and conditions of
the Missouri Agreement, and that such obligations are incorporated by reference
herein.
          4.11.3 Assignment in Event of Termination. In the event that during
the term of this Agreement Santarus’ rights under the Missouri Agreement are
terminated prior to expiration of the Missouri Agreement with respect to sales
of Licensed Products in the Territory, (i) the sublicense of the “Patent
Rights,” as defined in the Missouri Agreement (hereinafter referred to as the
“Missouri Patent Rights”) that is conveyed to Schering hereunder shall be
assigned by Santarus to the Curators of the University of Missouri, including
without limitation the grant of licenses and rights in this Agreement to
Schering under the Missouri Patents and payments by Schering of amounts owed
under the Missouri Agreement for sales of Licensed Products by
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

22



--------------------------------------------------------------------------------



 



Schering, and this Agreement will be assigned in part to the Curators of the
University of Missouri to effect such assignment of the sublicense, (ii) this
Agreement shall otherwise be retained by Santarus with respect to all matters
other than the sublicense of the Missouri Patent Rights, and (iii) Schering
shall thereafter be responsible for making all payments owed to the Curators of
the University of Missouri in respect of its sublicense under the Missouri
Patents for sales of Licensed Products in the Field and Territory by Schering
after the date of such assignment.
ARTICLE 5
PAYMENTS; ROYALTIES, REPORTS
     5.1 Up-Front Payment. Within two (2) business days after the Effective
Date, Schering shall pay Santarus an up-front license fee of fifteen million
dollars (US$15,000,000), which amount shall be non-refundable and non-creditable
against other amounts due to Santarus.
     5.2 Milestone Payments. In partial consideration for the licenses and
rights granted to Schering hereunder, Schering shall pay Santarus the following
amounts (each, a “Milestone Payment”) within thirty (30) days (or such time as
may apply with respect to Milestones 4 through 7 as set forth in proviso (7),
below) following the first achievement by Schering, its Affiliates and/or
Sublicensee(s), as the case may be, of each of the following milestones
(“Milestones”):

              Milestone   Amount      
1.
  [***]   US$[***]
 
       
2.
  [***]   US$[***]
 
       
3.
  [***]   US$[***]
 
       
4.
  First time in which annual Net Sales of Licensed Products in the Territory
reach or exceed at least US$ [***]   US$[***]
 
       
5.
  First time in which annual Net Sales of Licensed Products in the Territory
reach or exceed at least US$ [***]   US$[***]
 
       
6.
  First time in which annual Net Sales of Licensed Products in the Territory
reach or exceed at least US$ [***]   US$[***]
 
       
7.
  First time in which annual Net Sales of Licensed Products in the Territory
reach or exceed at least US$ [***]   US$[***]

provided that:

(1)   each such Milestone Payment shall be made only one time, regardless of how
many times such Milestone is achieved thereafter;   (2)   Schering shall
promptly notify Santarus of the occurrence of each Milestone;   (3)   except as
otherwise provided in Section 5.2.1 below, payment shall not be owed for a
Milestone which is not reached;   (4)   each such payment shall be
non-refundable and non-creditable against other amounts due to Santarus;   (5)  
With respect to Milestone 1, above, in the event that:

     (a) [***], and/or
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

23



--------------------------------------------------------------------------------



 



     (b) [***]

    then, in each case, [***] shall not trigger payment of the milestone amount
set forth for Milestone 1; provided, however, that [***], then the amount set
forth for Milestone 1, if not previously paid, shall then become due;   (6)  
[***]; and   (7)   Annual Net Sales shall be measured on a calendar year basis;
provided, however, that, if the Annual Net Sales amounts set forth for each of
Milestones 4 through 7 are achieved prior to the fourth calendar quarter of the
applicable calendar year, then the corresponding milestone amounts shall be due
following the applicable calendar quarter in which such Annual Net Sales are
achieved. For purposes of example only, in the event that the annual Net Sales
exceed $[***] for the first time during the third calendar quarter of a given
calendar year, the corresponding milestone amount of $[***] would be due
following the end of such calendar quarter. Payments for Milestones 4 through 7
shall be made thirty (30) days following the end of the applicable calendar
quarter in which such Annual Net Sales are achieved.

          5.2.1 Skipped Milestones. If Schering [***], then the amount payable
for Milestone 1 above, if not previously paid, shall become due upon such [***].
In the event that more than one of Milestones 4, 5, 6 and/or 7 are first
achieved with respect to Net Sales of Licensed Products during the same calendar
quarter, then the amounts set forth above for each such Milestone shall become
due at the same time. For purposes of example only, if annual Net Sales of
Licensed Products in the Territory during a given calendar year first exceeds
both $[***] and $[***] based on the net sales during the same calendar quarter,
then both the amount for Milestone 4 and the amount for Milestone 5 shall become
due following that quarter.
     5.3 Royalties.
          5.3.1 Royalty Payments. In partial consideration of the license and
rights granted under the Santarus IP, Schering shall pay Santarus a royalty of
[***] percent ([***]%) of Net Sales of Licensed Products in the Territory by
Schering and its Affiliates or Sublicensees, subject to any adjustments made
pursuant to Sections 5.4 and 5.5. The obligation of Schering to pay royalties
under this Section 5.3 shall continue for so long as Schering and its Affiliates
and Sublicensees sell Licensed Products in the Territory. Royalties will be paid
with respect to Net Sales made in each calendar quarter thirty (30) days
following the applicable calendar quarter end.
          5.3.2 Convenience. Schering acknowledges that Santarus may not own or
control patents covering the development, manufacture, use or commercialization
of Licensed Products throughout the Territory and/or throughout the term of this
Agreement, and agrees that in addition to the license under the Santarus Patents
granted to Schering pursuant to Section 4.1, substantial commercial value has
been and will be contributed by the license under Santarus Know-How granted to
Schering in Section 4.1 and the marketing and branding of Licensed Products in
connection with Product Marks derived from the Santarus Marks used for Santarus’
(or its Affiliates’ or licensees’) Products. For their mutual convenience, the
Parties have agreed to the royalty rates and payment obligations set forth in
this Section 5.3 with respect to Net Sales of Licensed Products in the
Territory, regardless of whether the development, manufacture, use or
commercialization of such Licensed Products is covered by patents owned or
Controlled by Santarus.
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

24



--------------------------------------------------------------------------------



 



     5.4 Royalty Adjustments.
          5.4.1 Increase. Subject to any adjustments made to the royalty rate
pursuant to Sections 5.4.2 and 5.4.3 below, in the event that Net Sales of
Licensed Products exceed [***] dollars (US$[***]) in any given calendar year,
then the royalty rate to be paid by Schering with respect to Net Sales of
Licensed Products made during each such calendar year shall increase to [***]
percent ([***]%). Any increase described herein shall be determined based on Net
Sales in each given calendar year and shall apply with respect to all Net Sales
in such calendar year, and may be applied in multiple years (should Net Sales in
any such year exceed that US$[***] level). Within thirty (30) days after the end
of each calendar quarter, Schering shall determine in good faith if Net Sales
for the portion of the applicable calendar year up to and including the
applicable calendar quarter exceeds [***] dollars (US$[***]) such that this
royalty rate increase is applicable for such calendar year, and, if so, shall
pay Santarus the differential royalty amount for Net Sales in such calendar
quarter and each preceding calendar quarter in such calendar year at that time,
and shall thereafter pay royalties of [***] percent ([***]%) of Net Sales for
subsequent calendar quarters in such calendar year, if any.
          5.4.2 [***].
          5.4.3 Reduction for Market Competition. In the event that, and for so
long as, (i) there is no Valid Claim within the Santarus Patents and covering
the manufacture, use or sale of a given Licensed Product in a given country in
the Territory, and (ii) there exists Market Competition in such country, the
royalty rates payable under Sections 5.3.1 and Section 5.4.1 shall be reduced
from [***] percent ([***]%) or [***] percent ([***]%), respectively, to [***]
percent ([***]%) with respect to Net Sales of such Licensed Product in such
country. Notwithstanding the foregoing, the reduction set forth in this
Section 5.4.3 shall not apply with respect to Net Sales of Licensed Products in
the Territory for which Santarus’ royalty obligation under Section 4.5.1 of the
Missouri Agreement remains in force. As used herein, “Market Competition” shall
mean a circumstance where any one or more Third Parties have received Marketing
Approval for, and are conducting bona fide on-going commercial sales of,
Products in the Field in such country.
     5.5 Combination Products. In the event that the JSC approves the
development, manufacture and/or sale of any Combination Product as set forth in
Section 2.6, the calculation of Net Sales of such Combination Product by
Schering and its Affiliates and Sublicensees will be adjusted for purposes of
determining royalties payable hereunder in such manner as the JSC may agree in
good faith negotiations.
     5.6 Withholding. All payments due Santarus from Schering hereunder shall be
made without deduction for any withholding taxes, or similar governmental
charge.
     5.7 Method of Payments. All amounts payable to Santarus under this
Agreement shall be payable in U.S. Dollars by wire transfer to a bank account it
designates. In the case of royalties on Net Sales, all amounts payable shall
first be calculated in the currency of sale and then converted into U.S. Dollars
at the official rate of exchange of the currency of the country from which such
royalties are payable as quoted by the Wall Street Journal, New York Edition,
for the last day of the calendar quarter for which such royalties are due. All
payments under this Agreement shall bear interest from the date due until paid
at a rate equal to [***], as quoted by the Wall Street Journal, New York
Edition, on the date such payment was due, or, if less, the maximum rate
permitted by applicable law.
     5.8 Royalty Reports and Payments. After the First Commercial Sale by
Schering or its Affiliates or Sublicensees of the first Licensed Product in the
Field for which royalties are payable hereunder, Schering shall make quarterly
written reports to Santarus stating in each
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

25



--------------------------------------------------------------------------------



 



such report, separately for Schering and each of its Affiliates and
Sublicensees, and by country: (i) the number, description and aggregate gross
and Net Sales of each Licensed Product sold in the Field during the immediately
preceding quarter, including reasonably detailed descriptions of all itemized
deductions from gross sales; (ii) any reconciliation adjustments for amounts
reported in the monthly interim reports for such quarter; (iii) the calculated
amount of royalties due Santarus on account of such Net Sales; and (iv) the
basis for calculation of royalties due Santarus, including applicable
deductions/adjustments, together with the exchange rates used for conversion and
the royalty due to Santarus thereon. Schering shall also make monthly interim
written reports to Santarus stating in each such report, separately for Schering
and each of its Affiliates and Sublicensees, and by country, the aggregate Net
Sales of Licensed Products sold in the Field during the immediately preceding
month. If no royalties are due for a particular quarter or month, Schering shall
so report to Santarus. Schering’s quarterly reports under this Section 5.8 for
each calendar quarter shall be transmitted to Santarus by express mail or
express delivery service, and by email (to [***] and [***], or to such other
e-mail address(es) as Santarus may from time to time designate in writing),
within thirty (30) days after the end of such calendar quarter. Monthly interim
reports under this Section 5.8 for each calendar month shall be transmitted to
Santarus by email (to [***] and [***], or to such other e-mail address(es) as
Santarus may from time to time designate in writing) within ten (10) days after
the end of such calendar month, and upon request of Santarus shall also be
transmitted to Santarus in hardcopy by express mail or express delivery service
promptly following such request. All reports required by this Section 5.8 shall
be marked “CONFIDENTIAL” by Schering and shall be treated by Santarus as the
Confidential Information of Schering, subject to the terms and conditions of
Article 8.
     5.9 Audits. Schering shall keep, and cause its Affiliates and Sublicensees
to keep, complete and accurate records in sufficient detail to enable (i) a
determination of whether Schering (or its Affiliates or Sublicensees) are
complying with their spending and other financial obligations under this
Agreement and (ii) a calculation of royalties due Santarus on account of Net
Sales of Licensed Products in the Field and Territory, determined in accordance
with Generally Accepted Accounting Principles (including setting forth gross
sales of each Licensed Product, Net Sales of each Licensed Product, reasonably
detailed descriptions of all itemized deductions from gross sales taken to
calculate Net Sales and amounts payable hereunder to Santarus for each such
Licensed Product). For the sole purpose of verifying amounts relating to this
Agreement, Santarus shall have the right no more than one time each calendar
year, at its own expense, to have independent auditors reasonably acceptable to
Schering review such records for the preceding [***] calendar years in the
location(s) where such records are maintained by Schering and its Affiliates
upon reasonable notice and during regular business hours. Results of such review
shall be made available to Schering. The records and results of such audits
shall be deemed Confidential Information of Schering. In the event that such a
review identifies an underpayment greater than [***] percent ([***]%) of the
amounts that were otherwise due for a calendar year during such period, Santarus
shall have the right to conduct a similar review of the records for up to an
additional [***] year period for the [***] calendar years immediately preceding
the initial review period. In any event, the total review period for such a
review will not exceed [***] calendar years. Further, if the review reflects an
underpayment to Santarus, such underpayment shall be promptly remitted to
Santarus, together with interest calculated in the manner provided in Section
5.7. If the review reflects an overpayment to Santarus, such overpayment shall
be credited against the next payment due Santarus. If the underpayment is
greater than [***] percent ([***]%) of the amount that was otherwise due for a
calendar year in such period, Schering shall reimburse Santarus for the costs of
such review.
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

26



--------------------------------------------------------------------------------



 



ARTICLE 6
INTELLECTUAL PROPERTY RIGHTS
     6.1 Inventions. With respect to inventions and intellectual property
arising during the course of, or as a result of, each Party’s performance under
this Agreement, (i) title to all inventions and intellectual property made by
Schering employees or its agents hereunder (each a “Schering Invention”) shall
be solely owned by Schering, (ii) title to all inventions and intellectual
property made by Santarus employees or its agents hereunder (each a “Santarus
Invention”) shall be solely owned by Santarus, and (iii) title to all inventions
and intellectual property made by jointly by Schering employees or agents and
Santarus employees or agents shall be jointly owned. Inventorship of inventions
shall be determined in accordance with the laws of inventorship of the United
States.
     6.2 Patent Coordination. Without limiting the provisions of this Article 6,
the Parties agree to confer from time to time, as either Party may reasonably
request, to discuss appropriate activities and strategies for protecting and
enforcing their respective patents and other intellectual property licensed
hereunder, as may mutually benefit both Parties. The JSC may create a
subcommittee for the purpose of facilitating such discussions. Schering shall
keep Santarus reasonably and timely informed regarding patent applications
within the Schering Patents related to Licensed Products or Prescription
Products, or their use, that are being prosecuted in countries within and
outside the Territory. Santarus shall have the right to advise and comment upon
the prosecution of patent applications for such Schering Patents in the
Territory to the extent related to Licensed Products or Prescription Products,
and Schering agrees to consider in good faith and incorporate such advice and
comments of Santarus to the extent reasonably acceptable to Schering.
     6.3 Santarus Patents.
          6.3.1 Prosecution. As between the Parties, Santarus shall remain the
sole owner of the Santarus Patents and Santarus Know-How. Santarus shall remain
responsible, in its discretion, for preparing, filing, prosecuting, handling any
interferences, re-examinations or reissues, and otherwise maintaining, the
Santarus Patents (“Patent Activities”) during the term of this Agreement.
Santarus shall keep Schering reasonably and timely informed regarding patent
applications within the Santarus Patents related to Licensed Products, or their
use, that are being prosecuted in countries within the Territory, and Santarus
shall make available to Schering (or its designated counsel) copies of such
patent application files and shall make available to Schering (or its designated
counsel) all office actions relating to those patent applications, and copies of
material correspondence with the various patent offices in the Territory
relating to the Santarus Patents to the extent they relate to any Licensed
Products. Schering shall have the right to advise and comment upon the
prosecution of patent applications within the Santarus Patents. Santarus shall,
in good faith, consider and incorporate such advice and comments of Schering to
the extent reasonably acceptable to Santarus.
     6.3.2 [***]. Except as otherwise provided in the following sentence with
respect to the patent applications indicated as “[***]” on Exhibit B and patents
issuing thereon (such patent applications and patents referred to as “[***]”),
Schering shall reimburse Santarus for [***] percent ([***]%) of Santarus’ costs
and fees involved in Patent Activities (“Patent Costs”) for the Santarus Patents
in the Territory during the term of this Agreement within thirty (30) days
following receipt of an invoice therefor, unless otherwise agreed to by the
Parties in writing. Notwithstanding the preceding sentence, Schering shall not
be required to reimburse Santarus for Patent Costs to the extent attributable to
[***] unless and until such time as the JSC (or the Parties) approve Schering’s
development or commercialization of [***] covered by one or more claims of one
or more such [***], in which event Schering shall (i) reimburse Santarus for
[***]
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

27



--------------------------------------------------------------------------------



 



percent ([***]%) of Patent Costs incurred after such approval that are
attributable to Patent Activities for the applicable [***] in the Territory, and
(ii) reimburse Santarus for [***] percent ([***]%) of Santarus’ past Patent
Costs incurred after the Effective Date that are attributable to Patent
Activities for the applicable [***] in the Territory, within thirty (30) days
following receipt of an invoice therefor.
          6.3.3 Third Party Allocation. If Santarus grants a license under any
one or more Santarus Patents to any Third Party during the term of this
Agreement and is entitled to additional reimbursement of Patent Costs from such
Third Party, then the Parties shall discuss in good faith a reasonable and
equitable allocation between the Parties of Patent Costs incurred in connection
with such Santarus Patents following the effective date of such license.
          6.3.4 Additional Filings. Upon request of Schering, the Parties shall
discuss in good faith the filing of any continuation, continuation-in-part, or
divisional to any patent or patent application within the Santarus Patents to be
filed in the Territory beyond those Santarus may elect to file, which
continuation, continuation-in-part or divisional relates to the Licensed
Products and/or their use. Together with such discussions, the Parties shall
discuss in good faith and agree on a reasonable and appropriate allocation of
Patent Costs in connection with such application (and any patent issuing
thereon).
          6.3.5 Missouri Agreement. Santarus shall take all commercially
reasonable actions necessary to remain in good standing under the Missouri
Agreement and to maintain it in full force and effect during the term of this
Agreement.
     6.4 Enforcement of Santarus Patents.
          6.4.1 In-Licensed Patents. It is understood and agreed that, with
respect to patents and patent applications within the Santarus Patents that are
owned by a Third Party and licensed to Santarus, the provisions set forth in
this Section 6.4 (and the provisions of Section 6.3 above) shall apply only to
the extent consistent with Santarus’ obligations under the applicable in-license
for such Santarus Patents.
          6.4.2 General Enforcement. Each Party shall promptly notify the other
in writing of any actual or suspected infringement of any Santarus Patents in
the Territory (including via unauthorized importation into the Territory for
sale in the Territory) or upon receiving notification that a Santarus Patent is
subject to a declaratory judgment action alleging non-infringement, invalidity
or unenforceability, which notification shall specify in reasonable detail the
nature of such actual or suspected infringement or judicial action. Schering
shall not give notice of infringement of the Santarus Patents to any Third Party
other than a consultant or advisor under contract to Schering (and bound by
reasonable obligations of confidentiality) without Santarus’ consent; provided,
however, that Schering may give such notice to a Third Party, without Santarus’
consent but upon thirty (30) days prior written notice to Santarus (or, if
shorter, as much advance written notice is as is reasonably practicable), if:
(a) Santarus has declined to take steps to abate such infringement and Schering
has the right to enforce the Santarus Patents against such Third Party infringer
as set forth in this Section 6.4.2; or (b) disclosure is required by securities
or other laws to which Schering is subject; or (c) disclosure is made in the
course of a financial audit. Unless the Parties otherwise mutually agree,
Santarus shall have the initial right, using counsel of its choice, to enforce
the Santarus Patents or defend any declaratory action with respect thereto, at
its expense, and Schering shall give all reasonable assistance (excluding
financial assistance) to Santarus in such action, at Santarus’ expense. However,
if, (A) within [***] days following a written request by Schering to do so and
confirmation of facts reasonably supporting existence of such actual or
suspected infringement, Santarus fails to bring an infringement suit or take
other commercially reasonable action to protect the Santarus Patents from such
infringement, or to abate such infringement (which may
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

28



--------------------------------------------------------------------------------



 



in Santarus’ discretion include, without limitation, negotiations for a license
(not in conflict with the licenses granted Schering herein) from Santarus for
the manufacture, use or sale of Prescription Products or Products to be sold
outside the Territory) and/or (B) Santarus elects not to defend, or continue
defending, a declaratory judgment action regarding the Santarus Patents, in each
case arising from an infringement or threatened infringement with respect to
Licensed Products in the Field and Territory, then Schering shall have the
right, at its sole discretion, to institute such suit or take other appropriate
action in the name of either itself or both Parties using counsel of its choice,
at its own expense, and with the right to control the course of such action (and
Santarus shall provide all reasonable assistance, other than financial, to
Schering for such action, at Schering’s expense, including joining such action
if necessary to maintain such action, and Santarus shall have the right to join
and participate in such action whether or not such joinder is requested by
Schering).
          6.4.3 Recovery. In the event that either Party recovers any amounts
from any litigation or settlement pursuant to Section 6.4.2 or 6.4.5, such
amounts shall first be applied to reimburse the Parties for their respective
actual out-of-pocket expenses, or equitable proportions thereof. Of any
remaining amounts, the amount (if any) which is required to be paid to the
Curators of the University of Missouri under the terms of the Missouri Agreement
licensing such Santarus Patents to Santarus shall then be paid to the University
of Missouri, and any amounts remaining thereafter shall (i) to the extent
attributable to infringement of the Santarus Patents in the Field in the
Territory, be distributed [***] percent ([***]%) to the Party initiating and
leading such action and [***] percent ([***]%) to the other Party, or as the
Parties may otherwise agree in writing, and (ii) to the extent not attributable
to infringement of the Santarus Patents in the Field in the Territory, be
distributed to (or retained by) Santarus.
          6.4.4 Limits on Disposition. In no case may Schering enter into any
settlement or consent judgment or other voluntary final disposition that:
(i) extends, or purports to exercise, Schering’s rights under the Santarus IP
beyond the rights granted pursuant to this Agreement, (ii) makes any admission
regarding wrongdoing by Santarus or the Curators of the University of Missouri,
or the invalidity, unenforceability or absence of infringement of any Santarus
Patents; (iii) subjects Santarus to an injunction or other equitable relief; or
(iv) obligates Santarus to make a monetary payment; in all cases without the
prior written consent of Santarus, which consent shall not be unreasonably
withheld or delayed. Similarly, in no case may Santarus enter into any
settlement or consent judgment or other voluntary final disposition that:
(a) limits Schering’s rights under the Santarus IP or under this Agreement other
than as expressly stated herein; (b) makes any admission regarding wrongdoing on
the part of Schering, an Affiliate or Sublicensee, or the invalidity,
unenforceability or absence of infringement of any Schering Incorporated IP; (c)
subjects Schering to an injunction or other equitable relief; (d) obligates
Schering to make a monetary payment; or (e) extends, or purports to exercise,
Santarus’ rights under the Schering Incorporated IP beyond the rights granted
pursuant to this Agreement; in all cases without the prior written consent of
Schering, which consent shall not be unreasonably withheld or delayed.
          6.4.5 Hatch-Waxman Notice. Notwithstanding the provisions of
Section 6.4.2, in the event of a notice received by Santarus or Schering under
Paragraph IV of the Hatch-Waxman Act with respect to a Licensed Product in the
Field, (i) the receiving Party shall promptly provide the other Party with
notice of such Paragraph IV notice, (ii) Santarus shall have the initial right
to institute an action for infringement in connection with such Paragraph IV
notice at Santarus’ expense and shall provide Schering with notice of whether it
intends to institute such infringement suit within [***] days of receipt of the
Paragraph IV notice and (ii) if Santarus provides notice to Schering in such
period that Santarus will not institute an infringement suit or provides no
notice in such period, then Schering shall have the right to
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

29



--------------------------------------------------------------------------------



 



institute an infringement suit in such matter at Schering’s expense. In any such
proceeding, the provisions set forth in Sections 6.4.2 and 6.4.3 above with
respect to cooperation and allocation of recoveries shall apply, and the
provisions of Section 6.4.4 shall also apply.
          6.4.6 Defensive. If the manufacture, sale or use of a Licensed Product
in the Field pursuant to this Agreement results in any claim, suit or proceeding
in the Territory alleging patent infringement against Schering, then
Section 6.4.4 shall apply to Schering’s ability to enter into any settlement or
consent judgment or other voluntary final disposition with respect thereto.
          6.4.7 Litigation Activities Update. The Parties shall keep one another
reasonably informed of the status of, and of their respective activities
regarding, any litigation or settlement thereof concerning Licensed Products in
the Field or the Santarus Patents.
     6.5 Marks. Santarus shall use commercially reasonable efforts to file and
maintain trademark applications for Santarus Marks in the Territory during the
term of this Agreement. Santarus shall use reasonable efforts to file and
maintain trademark applications for the Product Marks in the Territory during
the term of this Agreement, and will file new trademark applications in the
Territory that incorporate the Product Marks upon the reasonable request of
Schering, including filing trademark applications for use with Licensed Products
in the Field in countries in the Territory other than the United States.
Schering agrees to pay all reasonable costs and expenses associated with filing
and maintaining such trademark registrations, including oppositions and other
related proceedings. In the event that Schering elects not to use any one or
more specific Product Marks, Schering may give Santarus ninety (90) days prior
written notice thereof, and shall not be obligated to pay costs and expenses
related to such specific Product Mark thereafter, and shall have no right to use
such specific Product Mark. Santarus may, in its discretion, elect to proceed or
continue with filing and/or maintaining trademark registrations for such
specific Product Mark, at Santarus’ expense.
     6.6 Enforcement of Product Marks. In the event either Party becomes aware
of any actual or threatened infringement or misappropriation of a Product Mark
by a Third Party in the Field in the Territory, such Party shall promptly notify
the other Party, and the Parties shall consult with each other in good faith to
determine jointly the best way to prevent such infringement, including, without
limitation, by instituting legal proceedings against such Third Party. Santarus
shall have the first right, but not obligation, at its own expense, to enforce
rights in the Product Marks against any Third Party infringer or alleged
infringer. In the event that Santarus does not elect to undertake such
enforcement within [***] days following a written request by Schering to do so
and confirmation of facts reasonably supporting existence of such actual or
threatened infringement or misappropriation, then Schering shall have the right
to undertake and control such enforcement of the Product Mark in the Field in
the Territory, including selecting counsel, at Schering’s own expense. If either
Party so desires, it may, at its own expense, join an action instituted by the
other Party (though Schering may only join an action in connection with actual
or threatened infringement or misappropriation of the Product Mark by a Third
Party in the Field in the Territory), and the other Party shall not oppose any
such attempt. Any and all amounts recovered with respect to such an action shall
be applied first to reimburse the Parties for their out-of-pocket expenses
(including attorneys’ fees) in prosecuting such infringement or
misappropriation, or equitable portions thereof. The remainder shall be divided
between the Parties with [***] percent ([***]%) to the Party paying for such
action and [***] percent ([***]%) to the other Party. The Parties shall keep one
another reasonably informed of the status of, and of their respective activities
regarding, any litigation or settlement thereof concerning Product Marks in the
Territory. Either Party’s ability to enter into a settlement or consent judgment
or other voluntary final disposition of such matter shall be limited in the same
manner as under Section 6.4.4.
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

30



--------------------------------------------------------------------------------



 



     6.7 Common Interest Agreement. The Parties may agree to enter into one or
more mutually agreed common interest agreements in order to further their common
legal and business interests with respect to proceedings and matters referred to
in this Article 6, and/or with respect to proceedings and matters for which one
Party indemnifies the other pursuant to Article 7, while protecting to the
extent permitted by law the attorney-client privilege, attorney work product
protections, and other privileges and protections with respect to information
and materials they may exchange.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
     7.1 Warranties.
          7.1.1 Santarus. Santarus warrants and represents to Schering that:
               (i) the execution, delivery and performance of this Agreement
have been duly authorized by all corporate action necessary on its part;
               (ii) as of the Effective Date, and except as otherwise disclosed
to Schering (including without limitation as otherwise indicated in Exhibit B
attached hereto or as provided in the Missouri Agreement), or as otherwise
disclosed in Santarus’ filings with the Securities Exchange Commission, it is
the sole and exclusive owner or exclusive licensee of the entire right, title
and interest in and to each of the Santarus Patents, Santarus Marks and all of
the Santarus Know-How free and clear of any liens, charges, claims and
encumbrances and has the right to grant rights therein to Schering in the
Territory;
               (iii) as of the Effective Date, there are no existing or, to the
knowledge of Santarus threatened, litigation actions, suits or claims pending
against it before any court or governmental agency or other tribunal with
respect to the Santarus IP in the Territory or its right to enter into and
perform its obligations under this Agreement, in each case other than as
disclosed in Santarus’ filings with the Securities Exchange Commission (which
filings exclude the “Risk Factors” section except for specific events that have
actually occurred and are disclosed in that section);
               (iv) as of the Effective Date, there are no oppositions or
interferences concerning the Santarus Patents or Santarus Marks in the Territory
pending before any governmental agency or other tribunal, in each case other
than as disclosed in Santarus’ filings with the Securities Exchange Commission
(which filings exclude the “Risk Factors” section except for specific events
that have actually occurred and are disclosed in that section);
               (v) as of the Effective Date, (to the knowledge of Santarus with
respect to in-licensed intellectual property) all maintenance fees and annual
payments due for the Santarus Patents and Santarus Marks in the Territory have
been paid;
               (vi) as of the Effective Date, except as otherwise disclosed in
Santarus’ filings with the Securities Exchange Commission (which filings exclude
the “Risk Factors” section except for specific events that have actually
occurred and are disclosed in that section), it has not granted any right,
license or interest in, or to, the Santarus IP that is in conflict with the
rights or licenses granted under this Agreement;
               (vii) as of the Effective Date, the execution, delivery and
performance of this Agreement by Santarus does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound, and Santarus will not enter into any such

31



--------------------------------------------------------------------------------



 



agreement or arrangement during the term of this Agreement which would conflict
with Santarus’ performance and obligations hereunder, and
               (viii) as of the Effective Date, it has not omitted to furnish
Schering with any information requested by Schering, nor intentionally concealed
from Schering, any information in its possession relating to safety data,
adverse events or the prescription drug information for Prescription Products
that contain omeprazole and no other PPI, as and to the extent the foregoing
relates to Licensed Products and would be material to Schering’s decision to
enter into this Agreement and to undertake the commitments and obligations set
forth herein.
          7.1.2 Schering. Schering warrants and represents to Santarus that:
(i) it has the full right and authority to enter into this Agreement; (ii) the
execution, delivery and performance of this Agreement have been duly authorized
by all corporate action necessary on its part; (iii) as of the Effective Date
the execution, delivery and performance of this Agreement by Schering does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it is bound, and Schering will not enter into
any such agreement or arrangement during the term of this Agreement which would
conflict with Schering’s performance and obligations hereunder; (iv) Schering
and its Affiliates and Sublicensees shall conduct all development, manufacture,
marketing and sales of Licensed Products in accordance with applicable laws and
regulations; and (v) as of the Effective Date, it has not omitted to furnish
Santarus with, nor intentionally concealed from Santarus, any information in its
possession concerning its obligations hereunder or the transactions contemplated
by this Agreement, which would be material to Santarus’ decision to enter into
this Agreement and to undertake the commitments and obligations set forth
herein.
     7.2 Disclaimer of Warranties. EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS
ARTICLE 7, SCHERING AND SANTARUS EXPRESSLY DISCLAIM ANY WARRANTIES OR
CONDITIONS, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO ITS
CONFIDENTIAL INFORMATION, PRODUCTS, AND THE SANTARUS IP, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, NONINFRINGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE, ENFORCEABILITY AND/OR VALIDITY OF THE SANTARUS PATENTS, OR
NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
     7.3 Indemnification.
          7.3.1 By Santarus. Santarus shall indemnify, defend and hold Schering,
its Affiliates, directors, employees, agents and representatives harmless from
and against all liabilities, claims, demands, expenses (including, without
limitation, reasonable attorneys and professional fees and other costs of
litigation), losses or causes of action asserted by a Third Party (each, a
“Claim”) that arise from:
               (i) a breach of a representation, warranty or covenant in this
Agreement by Santarus; or
               (ii) a negligent act or omission or willful misconduct by
Santarus, its Affiliates or sublicensees in the performance of its obligations
under this Agreement;
except, in all cases, to the extent that such Claim arises out of the negligence
or willful misconduct of Schering, its Affiliates or Sublicensees or a breach by
Schering of a representation, warranty or covenant in this Agreement.
          7.3.2 By Schering. Schering shall indemnify, defend and hold Santarus,
its Affiliates, directors, sublicensees, employees, agents and representatives,
and the Curators of the University of Missouri, harmless from and against all
Claims that arise from:

32



--------------------------------------------------------------------------------



 



               (i) a breach of a representation, warranty or covenant in this
Agreement by Schering (or by its Affiliates and Sublicenses with respect to
Section 7.1.2(iv) only);
               (ii) a negligent act or omission or willful misconduct by
Schering or its Affiliate or Sublicensee in the performance of its obligations
under this Agreement; or
               (iii) the development, sale or other exploitation of Licensed
Products by or under the authority of Schering or its Affiliate or Sublicensee;
except, in all cases, to the extent that such Claim arises out of the negligence
or willful misconduct of Santarus or its Affiliate or a breach by Santarus of a
representation, warranty or covenant in this Agreement.
          7.3.3 Procedures. A person or entity entitled to indemnification under
this Section 7.3 (an “Indemnified Party”) shall give prompt written notification
(within twenty (20) days) to the Party from whom indemnification is sought (the
“Indemnifying Party”) of the commencement or notice of any Claim for which
indemnification may be sought or, if earlier, upon the assertion of any such
Claim (it being understood and agreed, however, that the failure by an
Indemnified Party to give notice of a Claim as provided in this Section 7.3.3
shall not relieve the Indemnifying Party of its indemnification obligation under
this Agreement except, and only, to the extent that such Indemnifying Party is
materially prejudiced as a result of such failure to give notice). The
Indemnifying Party shall be liable for any reasonable legal fees and expenses
subsequently incurred in connection with the defense of such Claim after
receiving such notice.
          7.3.4 Upon receiving such notice, the Indemnifying Party shall be
entitled to assume control of the defense of such Claim; provided that if it
does so, then the Indemnified Party shall remain entitled to participate in the
defense of such Claim and to employ counsel at its own expense to assist in the
handling of such Claim. The Indemnifying Party shall obtain the prior written
approval of the Indemnified Party before (i) entering into any settlement or
consent judgment or other voluntary final disposition of such Claim or
(ii) ceasing to defend against such Claim, if that would: (a) subject the
Indemnified Party to injunctive or other equitable relief; (b) include any
admission of wrongdoing on the part of the Indemnified Party; (c) affect the
Indemnified Party’s business or prospects beyond those directly concerning the
Licensed Product; or (d) otherwise conflict with the limitations set forth in
Section 6.4.4. Additionally, the Indemnifying Party shall not consent to any
settlement or consent judgment or other voluntary final disposition that does
not include an unconditional and complete release from liability regarding such
Claim for each Indemnified Party. Further, if the Indemnifying Party assumes
control of such defense and the Indemnified Party reasonably concludes, based on
advice from counsel, that the Indemnifying Party and the Indemnified Party have
conflicting interests with respect to such Claim, the Indemnifying Party shall
be responsible for the reasonable fees and expenses of counsel to the
Indemnified Party solely in connection therewith.
          7.3.5 If the Indemnifying Party does not assume control of the defense
of such Claim, the Indemnified Party shall have the right to defend such Claim
in such manner as it may deem appropriate at the cost and expense of the
Indemnifying Party, and the Indemnifying Party shall promptly reimburse the
Indemnified Party for such expenses on a quarterly basis. The Indemnified Party
shall provide to the Indemnifying Party, as promptly as practicable after any
claim for indemnification hereunder, such information and documentation as may
be reasonably requested by the Indemnifying Party to support and verify the
amounts requested, so long as such disclosure would not violate the
attorney-client privilege of the Indemnified Party.

33



--------------------------------------------------------------------------------



 



     7.4 Insurance.
          7.4.1 Santarus. Santarus shall maintain comprehensive general
liability (CGL) insurance, including broad form contractual liability and
product liability coverages, in an amount of at least [***] dollars ($[***]) for
bodily injury and property damage. Santarus shall maintain such insurance during
the term of this Agreement and thereafter for a period of [***] years. Schering
shall be named as an additional insured under Santarus’ CGL policy. Upon
request, Santarus shall provide Schering with a certificate of insurance as
evidence of the requested coverages and shall give Schering at least thirty
(30) days notice of any cancellation or termination of such insurance.
          7.4.2 Schering. Santarus acknowledges that Schering is self-insured.
Schering shall maintain self-insurance at levels at least consistent with the
levels of insurance described for Sublicensees in this Section 7.4.2 during the
term of this Agreement and for a period of five (5) years thereafter. Schering
shall ensure that its Sublicensees maintain comprehensive general liability
(CGL) insurance, including broad form contractual liability and product
liability coverages, in an amount of at least [***] dollars ($[***]) for bodily
injury and property damage during the term of this Agreement and thereafter for
a period of [***] years. Santarus shall be named as an additional insured under
any such CGL policy(ies). Upon request, Schering shall provide Santarus with a
certificate of insurance as evidence of the requested coverages and shall give
Santarus at least thirty (30) days notice of any cancellation or termination of
such insurance.
     7.5 LIMITATION OF LIABILITY. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
SECTION 11.3.3(d), AND EXCLUDING INDEMNIFICATION RIGHTS AND OBLIGATIONS UNDER
THIS ARTICLE 7 AND LIABILITY OF A PARTY FOR BREACH OF ITS OBLIGATIONS UNDER
ARTICLE 8, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES, INCLUDING BUT NOT LIMITED
TO LOST PROFITS, ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT,
REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES OR THE FAILURE OF
THE ESSENTIAL PURPOSE OF ANY REMEDY.
ARTICLE 8
CONFIDENTIALITY
     8.1 Confidentiality. The term “Confidential Information” means any
proprietary technical or business information or data related to, or generated
in connection with, the performance of this Agreement and that is provided by
one Party (the “Disclosing Party”) to the other Party (the “Receiving Party”)
pursuant to this Agreement. Except as expressly provided herein, the Parties
agree that, during the Term of this Agreement and for a period of ten (10) years
thereafter, the Receiving Party shall keep completely confidential and shall not
publish or otherwise disclose to any Third Party that is not an Affiliate of, or
consultant to (and bound in writing to protect Confidential Information no less
stringently than herein), the Receiving Party (except under no less stringent
obligations of confidentiality and only for purposes expressly permitted herein)
and shall not use for any purpose except for the purposes expressly contemplated
by this Agreement, any Confidential Information furnished to it by the
Disclosing Party pursuant to this Agreement. To the extent it can be established
by written documentation, Confidential Information shall not include information
that:
               (i) is already known to the Receiving Party, other than under an
obligation of confidentiality, at the time of disclosure;
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

34



--------------------------------------------------------------------------------



 



               (ii) is generally available to the public or otherwise part of
the public domain at the time of its disclosure to the Receiving Party;
               (iii) becomes generally available to the public or otherwise part
of the public domain after its disclosure to the Receiving Party and other than
through any act or omission of the Receiving Party or a Third Party in breach of
this Agreement;
               (iv) subsequently lawfully disclosed to the Receiving Party by a
Third Party having no confidentiality obligations with respect thereto;
               (v) is independently developed by the Receiving Party or its
Affiliates without the aid, application, use of or reference to the Disclosing
Party’s Confidential Information (and such independent development can be
properly documented by the Receiving Party); or
               (vi) is required by law or legitimate order of an authorized
governmental authority or agency to be disclosed by the Receiving Party;
provided, however, that such Receiving Party (a) gives the Disclosing Party
sufficient advance written notice, to the extent reasonably practicable, to
permit it to seek a protective order or other similar order with respect to such
Confidential Information and (b) thereafter discloses only the minimum
information required to be disclosed in order to comply, whether or not a
protective order or other similar order is obtained by such Disclosing Party.
     8.2 Agreement Terms/Publicity. Except to the extent that this Agreement
must be filed with the Securities and Exchange Commission, each Party agrees to
hold as confidential this Agreement and its terms and agrees to consult with the
other Party before issuing any press release or making any public statement
regarding it and, except as may be required by applicable law or any listing
agreement with any national securities exchange, will not issue any such press
release or make any public statement prior to such consultation and without
first obtaining the prior written consent of the other Party, such consent not
to be unreasonably withheld or delayed. The Party proposing to make the press
release or other public statement shall give due consideration to any reasonable
comments by the other Party relating to such proposed press release or other
public statement. Notwithstanding the foregoing, in connection with the
execution of this Agreement, Santarus may issue a press release with such
content as may be mutually agreed. The principles to be observed by Schering and
Santarus in press releases or other public statements regarding this Agreement
shall be: accuracy, compliance with applicable legal requirements, the
requirements of confidentiality under this Article 8 and normal business
practice in the pharmaceutical industry for such disclosures by companies
comparable to Schering and Santarus. For the avoidance of doubt, either Party
may issue such press releases as it determines, based on advice of counsel, are
reasonably necessary to comply with law or for appropriate market disclosure. In
addition, if a public disclosure is required by law, including without
limitation in a filing with the United States Securities and Exchange
Commission, the disclosing Party shall provide copies of the proposed disclosure
reasonably in advance of such filing or other disclosure for the non-disclosing
Party’s prior review and comment and shall give due consideration to any
reasonable comments by the non-filing Party relating to such filing, including
without limitation the provisions of this Agreement for which confidential
treatment should be sought.
     8.3 Permitted Use and Disclosures. The Receiving Party may disclose the
Disclosing Party’s Confidential Information to Regulatory Authorities to the
extent that such disclosure is reasonably necessary to exercise any rights under
this Agreement to develop, manufacture or commercialize (i) Licensed Products in
the Field in the Territory, in the case of Schering, and (ii) Prescription
Products bearing the Santarus Marks in the Territory, in the case of Santarus.
Further, a Party may disclose (a) the existence and terms of this Agreement to
existing or

35



--------------------------------------------------------------------------------



 



potential investors or acquirers or merger partners, or to professional advisors
(e.g., attorneys, accountants and prospective investment bankers) involved in
such activities, for the limited purpose of evaluating such investment or
transaction and under appropriate conditions of confidentiality, only to the
extent reasonably necessary and (b) the existence and terms (other than
financial terms) of this Agreement to actual or bone fide potential Sublicensees
(in the case of disclosure by Schering), or to actual or bona fide potential
licensees of Prescription Products in the Territory and/or Products outside the
Territory (in the case of disclosure by Santarus), in each of cases (a) and
(b) above with the agreement by these permitted individuals to maintain such
Confidential Information in strict confidence. Santarus may disclose the
existence and terms of this Agreement to the Curators of the University of
Missouri pursuant to the Missouri Agreement, subject to the confidentiality
provisions set forth therein.
ARTICLE 9
TERM AND TERMINATION
     9.1 Term. Unless earlier terminated as provided in this Article 9 (and
Section 11.3.3(d), if applicable), this Agreement shall come into force on the
Effective Date and shall continue for as long as Schering or an Affiliate or
Sublicensee is marketing Licensed Products in the Field and Territory.
     9.2 Termination for Breach. This Agreement may be terminated by either
Party if the other Party is in material breach of its material obligations
hereunder and has not cured such breach within thirty (30) days after the date
on which written notice requesting cure of the breach and providing reasonable
detail of the particulars of the alleged breach is sent to the breaching Party;
provided, however, that the cure period for late payments due hereunder shall be
fifteen (15) days; and further provided, however, if the allegedly breaching
Party disputes in good faith the existence of such breach, or if the Parties
dispute in good faith whether such breach has been cured, then the dispute
resolution provisions of Section 11.3 shall apply. It is understood and agreed
that the cure period described above shall not apply with respect to termination
as set forth in Section 3.7, except as expressly otherwise set forth in
Section 3.7.3(a), above.
     9.3 Termination by Schering. Schering may terminate this Agreement in its
entirety on one hundred eighty (180) days prior written notice to Santarus under
the following conditions: (a) anytime after submitting its first NDA for a
Licensed Product; or (b) if Schering does not receive Marketing Approval in the
U.S. for a Licensed Product before [***].
     9.4 Insolvency. Upon the filing or institution of bankruptcy,
reorganization, liquidation or receivership proceedings, or upon an assignment
of a substantial portion of the assets for the benefit of creditors by a Party,
or in the event a receiver or custodian is appointed for such Party’s business,
or if a substantial portion of such Party’s business is subject to attachment or
similar process, then the other Party may terminate this Agreement; provided,
however, that in the case of any involuntary bankruptcy proceeding such right to
terminate shall only become effective if the proceeding is not dismissed within
sixty (60) days after the filing thereof. All licenses granted under this
Agreement are deemed to be, for purposes of Section 365(n) of the U.S.
Bankruptcy Code, licenses of right to “intellectual property” as defined in
Section 101 of such Code.
     9.5 Effect of Termination. Subject to the dispute resolution procedures of
Section 11.3 (if applicable), the provisions of this Section 9.5 apply in the
event this Agreement is terminated.
          9.5.1 Schering Licenses. Upon any termination of this Agreement, all
licenses and rights granted to Schering hereunder with respect to Licensed
Products shall concurrently
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

36



--------------------------------------------------------------------------------



 



terminate, and Santarus shall thereafter have the right (itself or through Third
Parties) to continue the development, manufacture and commercialization of the
Licensed Products in the Field and Territory without obligation to Schering.
          9.5.2 Transfer of Licensed Product Rights and Transition Matters.
               (a) Wind-Down Period.
                    (i) Development. In the event that Schering and/or its
Affiliate has any on-going clinical trials for Licensed Products in the Field in
the Territory on the effective date of termination, Schering agrees, at
Santarus’ request, to either promptly transition such clinical trials to
Santarus or continue to conduct such clinical trials, at Santarus’ expense, for
a period requested by Santarus up to a maximum of [***] months after such
termination.
                    (ii) Stock on Hand; Continuing Sales. Schering and its
Affiliates and permitted Sublicensees shall have the right, for a period of up
to [***] months following such termination, to sell (in the Field in the
Territory) stocks of Licensed Products on hand at the time of such termination
(for which Marketing Approval in the Field in the Territory has been approved
prior to such termination), subject to all applicable payment, indemnity and
other obligations set forth in this Agreement. In addition, Schering and its
Affiliates and permitted Sublicensees agree to continue to distribute existing
stocks of Licensed Products in the Field in the Territory for which Marketing
Approval has been obtained, in accordance with, and subject to, the terms and
conditions of this Agreement, for a period requested by Santarus, not to exceed
[***] months from such termination, (for purposes of this Section 9.5.2, the
“Wind-down Period”). Notwithstanding any other provision of this Agreement,
during the Wind-down Period, Schering’s and its Affiliates’ and permitted
Sublicensees’ rights with respect to Licensed Products in the Territory shall be
non-exclusive, and Santarus shall have the right to engage one or more other
distributor(s) and/or licensee(s) of the Licensed Products in all or part of the
Territory. Except as provided in this Section 9.5.2(a)(ii), promptly after
termination, Schering and its Affiliates and Sublicensees shall cease to sell,
and thereafter for a period of [***] shall not sell, Licensed Products in the
Territory, and Schering and its Affiliates and Sublicensees shall discontinue
making any representation regarding their status as a licensee of Santarus in
the Territory for Licensed Products.
               (b) Transition Assistance and Continuation of Supply. Schering
shall cooperate with reasonable requests by Santarus to achieve, as promptly as
reasonably practicable following the effective date of termination, a smooth and
orderly transition to Santarus of the development, manufacturing, and
commercialization of Licensed Products for the Territory, including making its
personnel and other resources reasonably available to Santarus, at Schering’s
expense. If Schering has entered into contracts with Third Parties (including
contract manufacturers or vendors) whose services are reasonably necessary for
Santarus to assume responsibility for the Licensed Products in the Field in the
Territory, then Schering shall, to the extent reasonably possible and requested
in writing by Santarus, assign all of such relevant Third Party agreements to
Santarus. In the event that prior to, and until, the effective date of such
termination, Licensed Products were manufactured by Schering or its Affiliates,
Schering or its Affiliates shall continue to supply Santarus’ requirements for
the Territory of Licensed Products conforming to applicable specifications in
effect as of the effective date of such termination, upon request of Santarus,
for a period of up to [***] years, at a price of [***] plus reasonable delivery,
determined in accordance with United States generally acceptable accounting
practices. Licensed Product orders, delivery and payment will be made according
to Schering’s established procedures at the time of termination.
               (c) Assignment of Regulatory Filings and Marketing Approvals.
Schering shall assign and transfer, or cause to be assigned and transferred, to
Santarus (or if
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

37



--------------------------------------------------------------------------------



 



not so assignable, Schering shall take all reasonable actions to make available
to Santarus the benefits of) all of Schering’s and its Affiliates’ Regulatory
Filings and Marketing Approvals in the Territory for the Licensed Products in
the Field and Territory, and shall take such actions and execute such other
instruments, assignments and documents as may be necessary to effect the
transfer of rights under the Regulatory Filings to Santarus. Schering shall
require each of its Sublicensees to transfer any such Regulatory Filings and
Marketing Approvals for Licensed Products in the Territory to Santarus. In each
case, unless otherwise prohibited by any applicable law or regulation, the
foregoing assignment (or availability) shall be made within thirty (30) days
after the termination date of this Agreement.
               (d) Licenses to Schering Incorporated IP; Disclosure. Santarus
shall retain its license to the Schering Patents and Schering Know-How within
the Schering Incorporated IP as granted in Section 4.3. In addition, effective
upon such termination, Schering will grant Santarus an irrevocable,
royalty-free, perpetual non-exclusive license, with the right to grant and
authorize sublicenses, under (i) the Schering Patents within the Schering
Incorporated IP and (ii) the Schering Know-How within the Schering Incorporated
IP that is reasonably necessary for the manufacture, use or sale of, or is
referenced or submitted in support of Regulatory Filings in the Territory for,
one or more Licensed Products in the Territory, in each case as of the date of
termination of this Agreement, to make, import, have made, use, sell and offer
for sale Licensed Products in the Territory. However, in the case of any patent
or patent application within the Schering Incorporated IP Controlled by Schering
that requires payment of amounts to a Third Party pursuant to an applicable
in-license, such patent application or patent shall only be deemed to be within
the scope of the license set forth in this Section if Santarus agrees in writing
to reimburse all amounts owed by Schering to such Third Party as a result of
Santarus’ activities in exercise of such license. Within ninety (90) days after
the effective date of termination of this Agreement, Schering shall disclose to
Santarus (to the extent Schering has not already disclosed to Santarus) all
preclinical, clinical and other data and Schering Know-How in Schering’s or its
Affiliates’ or Sublicensees’ possession constituting Schering Incorporated IP,
in electronic or other form reasonably usable by Santarus.
               (e) Schering Marks. Schering shall promptly assign to Santarus
the Schering Marks, if any, owned by Schering, together with all rights in and
to such Schering Marks, including applicable domain name registrations,
trademark registrations and all associated goodwill.
               (f) Remaining Inventory. Schering shall transfer to Santarus all
quantities of Licensed Products (including finished goods and work-in-process)
in its and its Affiliates’ possession or control, within sixty (60) days after
the end of the Wind-Down Period; provided, however, that Santarus shall pay
Schering the fully-burdened manufacturing costs actually incurred by Schering to
acquire such remaining quantities, or other lesser amount if mutually agreed
upon by the Parties.
     9.6 Termination Not Sole Remedy. Termination is not the sole remedy under
this Agreement and, whether or not termination is effected, all other remedies
at equity or law shall remain available to the Parties except as agreed to
otherwise herein.
     9.7 Accrued Obligations. Expiration or termination of this Agreement shall
not relieve the Parties of any obligation accruing prior to such expiration or
termination. Any expiration or early termination of this Agreement shall be
without prejudice to the rights of either Party against the other Party accrued
or accruing under this Agreement prior to such expiration or termination,
including the obligation to pay milestones and royalties on Net Sales occurring
prior to such expiration or termination.

38



--------------------------------------------------------------------------------



 



     9.8 Survival. The following provisions survive termination or expiration of
this Agreement in accordance with their terms: Sections 4.2.4, 4.3 (unless
terminated as set forth in Section 11.3.3(d)(iii)), 4.4, 4.5.2, 4.8, 5.7, 5.8,
5.9, 6.7, 7.2, 7.3, 7.4, 7.5. 9.5, 9.6, 9.7 and this Section 9.8, and Articles 8
and 11. Payment, reporting and other obligations of this Agreement shall survive
with respect to sales (if any) of Licensed Products after termination pursuant
to Section 9.5.2(a).
ARTICLE 10
ASSIGNMENT; CORPORATE TRANSACTIONS
     10.1 General Restriction on Assignment. Except as otherwise permitted in
this Article 10, neither Party may assign or transfer its rights under this
Agreement and/or delegate its duties hereunder, by merger, sale of assets,
operation of law or otherwise, without the prior written consent of the other
Party, and any attempted assignments or transfer without such written consent
shall be void and of no effect. Upon any permitted assignment or transfer of
this Agreement, (i) the other Party shall be given prompt written notice of such
assignment, and (ii) the assignee shall agree in writing to be bound by the
terms and conditions set forth herein.
     10.2 Certain Definitions. Except as otherwise expressly provided herein,
the following terms shall have the following meanings for purposes of this
Agreement:
          10.2.1 “Competing Third Party” means any entity which (or whose
Affiliate) is [***].
          10.2.2 “Santarus Change of Control” means (A) a sale, lease, or other
disposition of all or substantially all of the assets of Santarus to which this
Agreement pertains to a Third Party, (B) any consolidation or merger of Santarus
with or into any other corporation or other entity or person, or any other
corporate reorganization, in which the capital stock of Santarus immediately
prior to such consolidation, merger or reorganization, represents less than
fifty percent (50%) of the voting power of the surviving entity (or, if the
surviving entity is a majority-owned subsidiary, its parent) immediately after
such consolidation, merger or reorganization; or (C) any transaction or series
of related transactions to which Santarus is a party in which at least fifty
percent (50%) of Santarus’ voting power is transferred; provided, that a “Change
of Control” shall not include (i) any consolidation or merger effected
exclusively to change the domicile of Santarus, or (ii) any transaction or
series of transactions with institutional investors principally for bona fide
equity financing purposes in which cash is received by Santarus or any
successor, or indebtedness of Santarus is cancelled or converted, or a
combination thereof.
          10.2.3 “Transaction Notice” is defined in Section 10.3.2, below.
          10.2.4 “PPI Product Company” shall mean a Competing Third Party for
which sales of the PPI Pharmaceutical Product(s) of such Competing Third Party
(and/or its Affiliates) account for more than [***] percent ([***]%) of the
Competing Third Party’s (or/its Affiliates’) annual revenues, or for which
research and development expenditures for the PPI Pharmaceutical Product(s)
account for more than [***] percent ([***]%) of the Competing Third Party’s
(and/or its Affiliates’) research and development expenditures incurred during
the twelve calendar months preceding execution of the definitive agreement
between Schering and/or its Affiliates for acquisition of such Competing Third
Party or projected expenditures for the twelve calendar months following
execution of such definitive agreement.
10.3 Assignment and/or Divestiture by Schering.
          10.3.1 Non-Competing Third Party. Schering may assign this Agreement
without the consent of Santarus to an entity that is not a Competing Third Party
and which
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

39



--------------------------------------------------------------------------------



 



acquires all or substantially all of Schering’s OTC business in the Territory,
whether by merger, sale of assets or otherwise.
          10.3.2 Competing Third Party. In the event that Schering and/or its
Affiliate enters into a definitive agreement (i) for a Competing Third Party to
acquire all, or substantially all, of Schering’s OTC business in the Territory,
or (ii) for Schering or its Affiliate to acquire a Competing Third Party, then
Schering shall provide Santarus with written notice of such transaction (a
“Transaction Notice”) on or before the business day immediately following the
date on which the definitive agreement for such transaction is signed. Santarus
shall have the right, in its discretion, to consent to such transaction and (if
applicable) assignment of this Agreement to such Competing Third Party within
[***] days following receipt of a Transaction Notice from Schering. If Santarus
does not give written notice of its consent within such period, then:
               (a) if the Competing Third Party is a PPI Product Company, then
Schering shall not have the right to assign this Agreement in connection with
such transaction without Santarus’ prior written consent, and the terms and
conditions of this Agreement (including without limitation the provisions of
Section 4.6 and 9.2) shall apply; and
               (b) if the Competing Third Party is not a PPI Product Company,
then Schering and/or the Competing Third Party (and/or the Affiliates of either)
shall choose in their discretion between, and shall divest, either (i) its (and
its Affiliates’) complete interest in the Licensed Products in the Territory or
(ii) its (and its Affiliates’) complete interest in the other PPI Pharmaceutical
Product(s), as set forth in Section 10.3.3 below.
          10.3.3 Divestiture Process. In the event that Schering and/or the
Competing Third Party (and/or their Affiliates) are required to divest either
the Licensed Products or the other PPI Pharmaceutical Product(s) under
Section 10.3.2(b), then:
               (a) Schering shall notify Santarus in writing, within [***] days
following the Transaction Notice, which product(s) (Licensed Products or the
other PPI Pharmaceutical Product(s)) will be divested.
               (b) Such divestiture of either the Licensed Products or the other
PPI Pharmaceutical Product(s) shall occur and be completed (other than
completion of any applicable waiting period under the HSR Act or similar laws or
regulations requiring a waiting period prior to consummation of the transaction)
within the greater of either [***] following the applicable Transaction Notice
or [***] following the earlier of (i) written notice of Santarus’ decision not
to acquire Schering’s interest in the Licensed Products pursuant to
Section 10.3.3(d) below or (ii) expiration of the [***] period described in
Section 10.3.3(d).
               (c) Should Schering choose to divest the Licensed Products, then
Schering will engage an independent investment banker at Schering’s expense to
provide a valuation of Schering’s interest in this Agreement and the Licensed
Products in the Territory (the “Valuation”) and shall provide Santarus with a
copy of the written Valuation opinion of the investment banker within [***]
following the date of the Transaction Notice. In determining such Valuation, the
investment banker shall take into account all relevant economic factors,
including without limitation improvements made by Schering and the value of any
applicable Schering Incorporated IP, the effect (if any) of the divestiture on
the value of the Licensed Products, the projected effect of Schering’s (or its
successor’s or their Affiliates’) becoming a competitor to Licensed Products
through sales of PPI Pharmaceutical Product(s), the value (if any) of brand
identity established by Schering for the Licensed Products that would be
transferred with the Licensed Products, Third Party royalties if any (including
without limitation royalties that may be due to the University of Missouri), and
other relevant economic factors.
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

40



--------------------------------------------------------------------------------



 



               (d) Santarus shall have the right to elect, until the later of
[***] after the date of the Transaction Notice or [***] following receipt of the
written Valuation as described in Section 10.3.3(c), above, to acquire all of
Schering’s interest in the Licensed Products at the price set forth in the
following sentence, in which event Santarus shall pay such amounts to Schering
within [***] after giving notice of such election. The applicable price for
Santarus to acquire all of Schering’s interest in the Licensed Products pursuant
to this Section 10.3.3(d) shall be [***].
               (e) If Santarus does not elect to acquire such interest from
Schering within the [***] period described in Section 10.3.3(d), above, then
Schering shall transfer its and its Affiliates’ interest in the Licensed
Products and subject matter of this Agreement, to a Third Party other than a
Competing Third Party (and/or its Affiliates), which Third Party has [***],
through an auction process conducted by an independent investment banker (which
may in Schering’s discretion be the same as the investment banker described in
Section 10.3.3(c) above), which divestiture (A) shall be completed within the
time period set forth in Section 10.3.3(b), above and (B) shall be at a price no
less than the price offered to Santarus pursuant to Section 10.3.3(d), above;
provided, however, that Santarus shall have the right to identify (by written
notice given within [***] following Santarus’ receipt of the Transaction
Notice), up to [***] Third Parties with which Santarus does not wish to have a
contractual relationship and/or to convey the licenses set forth herein, in
which event this Agreement shall not be assigned to the Third Parties so
identified by Santarus, and Schering’s interest in the Licensed Products in the
Territory shall not be transferred to such Third Parties, without Santarus’
prior written consent, which may be withheld in Santarus’ discretion.
               (f) During the pendency of divestiture by Schering and/or the
Competing Third Party of either the Licensed Products in the Territory or the
other PPI Pharmaceutical Product(s), Schering covenants that it (and its
successor-in-interest, if any, and their Affiliates): (A) shall continue to
perform all obligations hereunder and shall use their active, sustained and
diligent efforts to maintain sales of, and diligently continue manufacture,
development and commercialization of, the Licensed Products in the Field
throughout the Territory; (B) shall use all reasonable efforts to facilitate
transition of Schering’s and its Affiliates’ interest in the Licensed Products
as permitted or required under this Section 10.3.3; and (C) without limiting the
restrictions set forth in Section 4.8 above, shall not without Santarus’ prior
written consent disclose or transfer, to any Affiliate, division or person
actively involved in activities related to the development, manufacture or
commercialization of the Competing Third Party’s PPI Pharmaceutical Products,
any information directly related to the development, manufacture or
commercialization of Licensed Products hereunder or any Confidential Information
of Santarus, other than (1) information contained in publicly available filings
with the Securities Exchange Commission or other publicly available sources
and/or (2) materials obtained from (and in the format obtained from) a Third
Party and generally made available by such Third Party for purchase. It is
understood that the foregoing does not prohibit Schering from exercising its
rights under Section 8.3 or from disclosing to its parent company its own
Confidential Information regarding its efforts to develop, commercialize and
market Licensed Products in the Territory to the extent necessary for its
acquisition or divestment process, corporate governance, compliance and auditing
purposes, or to the extent necessary to perform its global pharmacovigilance
obligations or otherwise perform its obligations under this Agreement.
               (g) For clarity, it is understood and agreed that Schering may
assign, and shall assign, this Agreement in its entirety to a Third Party that
acquires Schering’s interest in the Licensed Products through the divestiture
procedure set forth in this Section 10.3.3.
               (h) It is understood and agreed that Schering shall retain,
without obligation to Santarus or the University of Missouri, the consideration,
if any, paid to Schering in
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

41



--------------------------------------------------------------------------------



 



connection with divestiture of the Licensed Products and assignment of this
Agreement as set forth in this Section 10.3.3.
          10.3.4 Survival of Certain Rights and Licenses After Assignment. It is
understood and agreed that all licenses, rights to access and use data and
information, and rights to reference regulatory filings, conveyed to Santarus
from Schering under Sections 3.2.3, 3.2.4 and 4.3 of this Agreement shall
survive any assignment by Schering.
     10.4 Assignment by Santarus. Subject to this Section 10.4, Santarus may
assign this Agreement without the consent of Schering to an entity (the
“Santarus Acquirer”) that acquires all or substantially all of Santarus’
business to which this Agreement relates, whether by merger, sale of assets or
otherwise.
          10.4.1 Competing Santarus Acquirer. If the Santarus Acquirer is a
Competing Third Party (a “Competitive Santarus Acquirer”), Santarus shall
provide Schering with written notice of such transaction on or before the first
business day following the date on which the definitive agreement for such
transaction is signed, and Schering shall have the right, within [***] days
after receiving such notice, to elect by written notice to Santarus (or its
successor-in-interest), to dissolve the JSC and undertake the following changes:
               (a) the JSC shall be discontinued immediately;
               (b) all approvals and decisions of the JSC in effect at that time
shall thereafter continue in effect;
               (c) all activities of Schering and its Affiliates and
Sublicensees for the development, manufacture, commercialization and marketing
of Licensed Products following such assignment shall not be subject to further
review and approval by the Santarus Acquirer, provided that such activities are
consistent with the terms and conditions of this Agreement and approvals in
effect at the time of discontinuation of the JSC (or approved pursuant to (d) or
(e) below);
               (d) such Santarus Acquirer shall be obligated to reasonably
consider requests by Schering to expand Schering’s rights or approve matters
that would have been subject to Santarus’ approval through the JSC, consistent
with the terms of this Agreement and consistent with the Parties’ intent for
Schering not to exercise its licensed rights under the Santarus IP in a manner
to reduce the market for Prescription Products outside the Field and bearing the
Santarus Marks; and
               (e) upon written notice by Schering, Schering may require that
any request by Schering described in Section 10.4.1(d) above be referred to a
neutral referee for resolution as set forth in Section 11.3.4.
          10.4.2 Loss of Exclusivity. In the event that Santarus has been
acquired by a Competitive Santarus Acquirer and (a) there are no Valid Claims
within the Santarus Patents or other patents owned or controlled by Santarus
claiming [***], and (b) one or more Third Parties have begun [***], then
Schering’s license under this Agreement shall no longer require JSC or Santarus
Acquirer approvals for, or be subject to Santarus Acquirer deciding vote with
respect to, [***] for Licensed Products in the Field in the Territory and/or
matters addressed in items (a), (b), (c) or (e) of Section 2.6.4; provided that
Schering’s actions are consistent with Schering’s payment and other obligations
under this Agreement (excluding the need for such JSC approvals).
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

42



--------------------------------------------------------------------------------



 



ARTICLE 11
GENERAL PROVISIONS
     11.1 Force Majeure. Neither Party shall be responsible to the other for
failure or delay in performing any of its obligations under this Agreement
(except the obligation to make payments when properly due) or for other
non-performance hereof to the extent that such delay or non-performance is
directly caused by a circumstance beyond the reasonable control and without
fault or negligence of such Party, including, but not limited to earthquake,
fire, flood, explosion, war, national health emergency, act of terrorism,
discontinuity in the supply of power, court order or governmental interference,
act of God, strike or other labor trouble (a “force majeure” condition), and
provided that the affected Party shall promptly inform the other Party of this
condition as soon as is reasonably practicable and shall exert reasonable
efforts to eliminate, cure and overcome any such causes and to resume
performance of its obligation with all possible speed. However, nothing
contained herein shall require any Party to settle any strike, lock-out or other
labor difficulty, any investigation or proceeding by any public authority, or
any litigation by any Third Party on terms unsatisfactory to such Party. If the
force majeure condition exists for more than ninety (90) consecutive days, the
Parties shall meet to negotiate a mutually satisfactory resolution to the
problem, if practicable.
     11.2 Governing Law. The validity, performance, construction, and effect of
this Agreement shall be governed by the laws of the State of New York, United
States of America, without regard to conflict of laws principles.
     11.3 Dispute Resolution.
          11.3.1 Informal Resolution. Except as otherwise provided in this
Section 11.3 below, in the event of any controversy or claim arising out of,
relating to or in connection with any provision of this Agreement or the rights
or obligations of the Parties hereunder, the Parties will try to settle their
differences amicably between themselves as contemplated herein. Either Party may
initiate such informal dispute resolution by sending written notice of the
dispute, and an intent to arbitrate such dispute, if not resolved, to the other
Party. Within thirty (30) days after such notice, appropriate representatives of
the Parties shall meet in person to negotiate in good faith a resolution to the
dispute within such thirty (30) day period. If such representatives are unable
to promptly resolve such disputed matter within the said thirty (30) days,
either Party may refer the matter by written notice to the other Party to
Schering’s Chairman (or the acting head) of its Consumer Division, or his/her
designee with authority to resolve such matter, and the Chief Executive Officer
of Santarus, or his/her designee with authority to resolve such matter, for
discussion and resolution. If such individuals or their designees are unable to
resolve such dispute within thirty (30) days of such written notice, either
Party may initiate arbitration proceedings in accordance with Sections 11.3.2
through 11.3.4, as applicable.
          11.3.2 Non-Binding Determination; Tolling of Cure Period.
               (a) Notwithstanding Section 9.2, above, if a Party alleged to be
in breach of a material obligation or provision of this Agreement disputes the
existence of such breach within the applicable thirty (30) day cure period
described in Section 9.2, or if the Parties dispute whether such breach has been
cured, the parties shall submit such dispute to a single arbitrator from the
American Arbitration Association (“AAA”) for a preliminary, non-binding
determination as to whether it was more likely than not that a material
obligation or provision of this Agreement was breached (and/or whether such
breach has been cured), such determination to be made within sixty (60) days
following initiation of the arbitration. Such arbitration shall be conducted in
Chicago, Illinois, pursuant to the commercial arbitration rules of the AAA, as
modified by the procedures set forth in this Section 11.3.2. If the Parties
cannot agree on an arbitrator within ten (10) days following submission of the
matter to arbitration, then the AAA shall select a neutral arbitrator within

43



--------------------------------------------------------------------------------



 



ten (10) days thereafter. The arbitrator shall limit, or expedite by the
arbitrator’s order, discovery, briefing and/or argument with a goal of
permitting a final determination within the applicable sixty-day period, and
with a goal of limiting the expense and burden on the Parties, but shall order
such discovery, briefing and argument as the arbitrator deems necessary to
permit a reasonable preliminary determination as set forth herein.
               (b) If the arbitrator determines that it is more likely than not
that a full arbitration in accordance with Section 11.3.3 would result in a
finding that (or, if applicable, that a court of competent jurisdiction would
determine that) the asserted breach was a breach of a material obligation or
provision of this Agreement and has not been cured, the breaching Party shall
then have thirty (30) days following such determination to cure such alleged
breach, and any right of termination under Section 9.2 shall be tolled during
such thirty (30) days period.
               (c) Alternatively, if on the other hand, the arbitrator
determines either that, (i) it is more likely than not that a full arbitration
in accordance with Section 11.3.3 would result in a finding that (or, if
applicable, that a court of competent jurisdiction would determine that) the
asserted breach was not a breach of a material obligation or provision of this
Agreement, or (ii) that such breach has been cured, then the applicable cure
period shall be tolled and the non-breaching Party shall not have the right to
terminate this Agreement (and/or to obtain the alternative remedies described in
Section 11.3.3(d) below) unless and until it has been finally determined under
Section 11.3.3 that a material obligation or provision of this Agreement has
been breached and the breaching Party fails to cure such breach within thirty
(30) days after such determination.
               (d) It is understood that a determination by the arbitrator in
accordance with this Section 11.3.2 will not be binding on the Parties as to
whether the disputed activity was in fact a breach of a material obligation or
provision of this Agreement (and/or whether any such breach has been cured). In
any case, a final determination of whether an uncured breach of a material
obligation or provision of this Agreement has occurred shall be determined only
pursuant to Section 11.3.3 below. If the dispute proceeds to binding arbitration
as set forth in Section 11.3.3, below, the arbitrators for such proceeding shall
be different than the arbitrator for the proceeding described in this
Section 11.3.2. In no event shall any Party be entitled to invoke the provisions
of this Section 11.3.2 more than once with respect to each such alleged breach.
          11.3.3 Full Arbitration. If a dispute is unresolved following
attempted informal dispute resolution pursuant to Section 11.3.1, then either
Party may initiate arbitration before a panel of three (3) arbitrators in
accordance with the commercial arbitration rules of the AAA then in force
(whether or not either Party has initiated the non-binding arbitration described
in Section 11.3.2); provided, however, that any dispute related to the
infringement, validity or enforcement of any intellectual property right shall
be heard by a court of competent jurisdiction in the country where such right
exists. The following provisions shall apply with respect to such arbitration:
               (a) Arbitrators. Within thirty (30) days after receipt of the
notice of arbitration by the Party not initiating such arbitration, each Party
shall appoint an arbitrator who is independent of the Parties (which arbitrator
appointed by Schering shall have reasonable knowledge regarding the consumer
packaged goods industry, and which arbitrator appointed by Santarus shall have
reasonable knowledge regarding the pharmaceutical industry), and those two
arbitrators shall appoint the third arbitrator within thirty (30) days. In the
event that the two (2) arbitrators are unable to agree on a third within the
required time, either Party may apply

44



--------------------------------------------------------------------------------



 



under the applicable rules of the AAA for the appointment of that third
arbitrator, and the selection of an arbitrator under such rules of the AAA shall
be final and binding on the Parties.
               (b) Process. The arbitration panel shall determine what discovery
will be permitted; provided that the arbitration panel shall permit such
discovery as the panel deems necessary to permit a fair resolution of the
dispute. The Parties shall seek to timely appoint their respective arbitrators
and to have the full panel of three (3) arbitrators appointed within three
(3) months after the non-initiating Party received the notice of termination,
and seek to conclude the arbitration within nine (9) months after the full
arbitration panel has been appointed. The place of arbitration shall be Chicago,
Illinois.
               (c) Final and Binding. The Parties agree that the award rendered
shall be final and binding upon the Parties, and shall be the sole and exclusive
remedy with respect to all disputes, controversies, claims and counterclaims
presented to the arbitrators (which shall not include any dispute related to the
infringement, validity or enforcement of any intellectual property).
               (d) Remedies. [***]. In determining the appropriate remedy(ies)
hereunder, the arbitrators may take into account the number of prior breaches
committed by a breaching Party, the number of prior accusations of breaches
alleged by the Parties and any prior breaches found to be in bad faith. In the
event that the arbitrators determine that there has been a material breach of a
material provision of this Agreement, and that such breach has not been cured,
the non-breaching Party shall be entitled to termination of this Agreement
pursuant to Section 9.2, except as follows:
                    (i) If, pursuant to Section 11.3.2, the cure period with
respect to such breach has been tolled pending binding arbitration under this
Section 11.3.3, then the non-breaching Party shall not be entitled to terminate
this Agreement unless the breaching Party has failed to cure such breach within
thirty (30) days after the final determination of such breach by the arbitrators
under this Section 13.3.3, and the arbitration panel shall retain authority to
hear a dispute or motion by either Party concerning the adequacy of any such
cure for a period of thirty (30) days following such cure period (and any
extension thereof granted or agreed to, in writing, by the non-breaching Party).
For clarity, it is understood that any dispute regarding the adequacy of such
cure shall not be subject to Section 11.3.2 above.
                    (ii) If (A) Schering is the breaching Party, (B) the breach
is not a breach of Schering’s obligations under Section 4.6, and (C) at the time
of the arbitration, Schering has [***], then the Santarus shall not
automatically be entitled to termination of this Agreement; provided, however,
that the arbitrators shall order such remedy(ies) as the arbitrators determine
are fair and equitable under the circumstances, which remedies may in the
arbitrators’ discretion include: (X) [***], and/or (Y) termination of this
Agreement pursuant to Section 9.2, such termination subject to the applicable
period to cure (and authority of the arbitration panel to determine adequacy of
such cure) as described in (i) above, if any. In shaping and awarding such
remedies, if any, the arbitration panel shall consider and weigh Santarus’
damages suffered, the relative faults of the Parties and their actions taken to
mitigate damages, the value of the rights in Licensed Product to be transferred
to Santarus if termination is ordered, the value of Schering’s efforts in
establishing such value in the Licensed Product, and the value of the rights and
licenses conveyed by each Party to the other under this Agreement.
Notwithstanding the foregoing, it is understood and agreed that Santarus shall
be entitled to termination of the Agreement for material breaches of
Section 4.6.
                    (iii) If Santarus is the breaching Party (and subject to the
applicable period to cure, and authority of the arbitration panel to determine
adequacy of such cure, as described in (i) above, if any), the arbitrators shall
order such remedy(ies) as the arbitrators
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

45



--------------------------------------------------------------------------------



 



determine are fair and equitable under the circumstances, which remedies may in
the arbitrators’ discretion include: (A) an award of damages (subject to the
limitations of Section 7.5), (B) a reduction in the royalties payable by
Schering to Santarus hereunder (provided, however, that the panel shall not be
empowered to reduce the royalties due Santarus below [***] percent ([***]%) of
the amount otherwise due, nor below the royalty (if any) then owed by Santarus
under the Missouri Agreement on account of Net Sales of such Licensed Products
in the Territory), and/or (C) termination of the license to Santarus under
Section 4.3 with respect to Schering Know-How (other than Schering Know-How
within the Schering Incorporated IP that is reasonably necessary for the
manufacture, use or sale of, or is referenced or submitted in support of
Regulatory Filings in the Territory for, one or more Prescription Products
outside the Field in the Territory bearing the Santarus Marks (or intended to
bear the Santarus Marks upon Marketing Approval)). In shaping and awarding such
remedies, if any, the panel shall consider and weigh Schering’s damages
suffered, the relative faults of the Parties, and the value of the rights and
licenses conveyed by each Party to the other under this Agreement.
               (e) Not Public. The arbitration proceedings and the decision
shall not be made public without the joint consent of the Parties, and each
Party shall maintain the confidentiality of such proceedings and decision unless
otherwise permitted by the other Party, except to the extent (and solely to the
extent) either party is required to disclose such information by applicable
securities or other laws.
               (f) Courts. Nothing in this Agreement shall be deemed as
preventing any Party from seeking injunctive relief (or any other provisional
remedy) from any court having jurisdiction over the Parties and the subject
matter of the dispute as necessary to protect any Party’s name, proprietary
information, trade secrets, know-how or any other proprietary rights. Judgment
upon the award may be entered in any court having jurisdiction, or application
may be made to such court for judicial acceptance of the award and/or an order
of enforcement as the case may be. The Parties hereby consent to the
jurisdiction of the state and federal courts in and for California, solely for
purposes of compelling arbitration under this Agreement.
          11.3.4 Certain Approvals Following Santarus Acquisition. Pursuant to
Section 10.4.1(e), Schering may refer certain matters that are subject to JSC or
Santarus approval to a neutral referee under the circumstances specified in such
section. In such event, such matters shall be submitted to arbitration for
determination by a single arbitrator selected in accordance with the rules of
the AAA having experience with the consumer package goods industry and sales of
OTC products. Schering shall present its request and reasoning therefor to the
arbitrator, and Santarus’ successor-in-interest shall present its reasons
against such request, and the Parties shall be bound by the decision of such
arbitrator as to whether such approval shall be given. The arbitrator shall
determine whether the Competitive Santarus Acquirer has a reasonable basis for
denying approval of the requested matter for the purpose of protecting the
Prescription Products bearing the Santarus Marks outside the Field and in the
Territory, taking into account (i) the reasons articulated for and against the
requested approval and (ii) the likelihood and size of reduction (if any) in the
market for Prescription Products bearing the Santarus Marks in the Territory and
outside the Field arising from such approval or action. Any determination
subject to this Section 11.3.4 shall be completed within ninety (90) days from
the filing of a notice of a request for such arbitration.
     11.4 Severability. Should one or several provisions of the Agreement be or
become invalid, then the Parties shall substitute such invalid provisions by
valid ones, which in their economic effect come so close to the invalid
provisions that it can be reasonably assumed that the Parties would have
contracted this Agreement with those new provisions. In the event that such
provisions cannot be determined or are legally impermissible, the invalidity of
one or
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

46



--------------------------------------------------------------------------------



 



several provisions of the Agreement shall not affect the validity of the
Agreement as a whole, unless the invalid provisions are of such essential
importance for this Agreement that it is to be reasonably assumed that the
Parties would not have contracted this Agreement without the invalid provisions.
     11.5 Notices. Any notice required or permitted to be given or sent under
this Agreement shall be hand delivered or sent by express delivery service,
certified or registered mail, postage prepaid, or by facsimile transmission
(with written confirmation copy by registered first-class mail) to the Parties
at the addresses and facsimile numbers indicated below.

         
 
  If to Schering:   Schering-Plough Consumer HealthCare
556 Morris Avenue — Building S4
Summit, NJ 07901-1330
Attention: Nancy Miller-Rich, Vice President, Business Development
Facsimile No.: 908-473-1885
 
       
 
  Copy to:   Schering Corporation
2000 Galloping Hill Road
Kenilworth, New Jersey 07033-0530
Attention: Assistant General Counsel, Business Development and Global Licensing
Facsimile No.: 908-298-5310
 
       
 
  If to Santarus:   Santarus, Inc.
10590 West Ocean Air Drive, Suite 200
San Diego, California 92130
Attention: Gerald T. Proehl, President and CEO
Facsimile No.: 858-314-5701
 
       
 
  Copy to:   Santarus, Inc.
10590 West Ocean Air Drive, Suite 200
San Diego, California 92130
Attention: Legal Affairs Department
Facsimile No.: 858-314-5702

     Any such notice shall be deemed to have been received on the date actually
received. Either Party may change its address or its facsimile number by giving
the other Party written notice, delivered in accordance with this Section.
     11.6 Entire Agreement. This Agreement constitutes the entire Agreement
between the Parties with respect to its subject matter and supersedes all
previous Agreements, whether written or oral. Confidential Information exchanged
by the Parties pursuant to the Mutual Confidentiality Agreement dated
November 29, 2005 between Schering and Santarus shall be deemed Confidential
Information pursuant to this Agreement and subject to the obligations of non-use
and non-disclosure set forth herein. This Agreement shall not be changed or
modified orally, but only by an instrument in writing signed by both Parties.
     11.7 Attorneys Fees. In any action on or concerning this Agreement,
including without limitation arbitration under Section 11.3.3, [***].
     11.8 Patent Marking. Schering and its Affiliates and Sublicensees shall
mark all Licensed Products made, used or sold under the terms of this Agreement,
or their containers, in
 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

47



--------------------------------------------------------------------------------



 



accordance with the applicable patent marking laws of the country in which such
Licensed Product is sold.
     11.9 Waiver. No waiver by any Party of any default, misrepresentation, or
breach hereunder shall be deemed to extend to any prior or subsequent default,
misrepresentation or breach or affect in any way any rights arising by virtue of
any prior or subsequent such occurrence. No delay or failure on the part of any
Party in exercising any rights under this Agreement or enforcing any waiver as
to a particular default or other matter shall impair any such right or be
construed so as to constitute a waiver of such Party’s rights to the future
enforcement of such rights under this Agreement, nor operate to bar the exercise
or enforcement thereof at any time or times thereafter.
     11.10 Independent Relationship. Nothing in this Agreement shall be deemed
to create an employment, agency, joint venture or partnership relationship
between the Parties hereto or any of their respective Affiliates, agents or
employees, or any other legal arrangement that would impose liability upon one
Party for the act or failure to act of the other Party. Neither Party shall have
any power to enter into any contracts or commitments or to incur any liabilities
in the name of, or on behalf of, the other Party, or to bind the other Party in
any respect whatsoever.
     11.11 Third-Party Beneficiaries. This Agreement is not intended to confer
any rights or remedies upon any person or entity that is not a Party to this
Agreement.
     11.12 HSR Act. The Parties shall each, as promptly as practicable after
signature of this Agreement, file or cause to be filed with the U.S. Federal
Trade Commission any notifications required to be filed under the HSR Act
regarding the transactions contemplated hereby. From and after the date of
execution of this Agreement, the Parties shall use commercially reasonable
efforts to respond promptly to any requests for additional information made by
either of such agencies, and to cause the waiting period under the HSR Act to
terminate or expire at the earliest possible date after the date of filing. If
the waiting period under the HSR Act has not expired or terminated within ninety
(90) days after the date of execution of this Agreement, then either Party may
thereafter terminate this Agreement upon written notice to the other, provided
that such notice is given while such waiting period remains unexpired and not
terminated. Each Party will use its commercially reasonable efforts to ensure
that its representations and warranties set forth in this Agreement remain true
and correct at and as of the Effective Date as if such representations and
warranties were made at and as of the Effective Date and will promptly notify
the other Party of any events occurring prior to the Effective Date that affect
its obligations hereunder.
     11.13 No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against any Party
     11.14 Headings. The captions used herein are inserted for convenience of
reference only and shall not be construed to create obligations, benefits, or
limitations.
     11.15 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and such
counterparts together shall constitute one agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

48



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
date last set forth below.

                      SCHERING-PLOUGH HEALTHCARE PRODUCTS, INC.       SANTARUS,
INC.    
 
                   
By:
  /s/ Raul E. Kohan        By:   /s/ Gerald T. Proehl    
 
 
 
         
 
   
Name:
  Raul E. Kohan       Name:   Gerald T. Proehl    
 
                   
 
                   
Title:
  Group Head, Global Specialty Operations       Title:   President and CEO    
 
                   
 
                   
Date:
  October 17, 2006        Date:   October 17, 2006    
 
                   

49



--------------------------------------------------------------------------------



 



EXHIBIT A
POTENTIAL PRODUCT MARKS

                  Potential Product Marks:       Domain Names:        
[***]
      [***]
[***]
      [***]
[***]
      [***]
[***]
      [***]
[***]
      [***]
[***]
      [***]
[***]
      [***]
[***]
      [***]
[***]
      [***]
[***]
      [***]
[***]
      [***]
[***]
      [***]
[***]
      [***]

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

50



--------------------------------------------------------------------------------



 



EXHIBIT B
SANTARUS PATENTS

                  Title   Country   Application
Number   Status   Ownership
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  US   08/680,376   USPN 5,840,737   Licensed from Univ. Missouri
Substituted Benzimidazole Dosage Forms and Method of Using Same
  US   09/481,207   USPN 6,489,346   Licensed from Univ. Missouri
Substituted Benzimidazole Dosage Forms and Method of Using Same
  US   10/260,132   USPN 6,780,882   Licensed from Univ. Missouri
Substituted Benzimidazole Dosage Forms and Method of Using Same
  US   09/901,942   USPN 6,645,988   Licensed from Univ. Missouri
Substituted Benzimidazole Dosage Forms and Method of Using Same
  US   10/054,350   USPN 6,699,885   Licensed from Univ. Missouri
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

51



--------------------------------------------------------------------------------



 



                  Title   Country   Application
Number   Status   Ownership
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
               

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

52



--------------------------------------------------------------------------------



 



EXHIBIT C
INITIAL COMMITTEE REPRESENTATIVES AND ALLIANCE COORDINATORS
The following are each Party’s initial representatives on the Joint Steering
Committee:

                  Santarus Representatives       Schering Representatives      
 
[***]
      [***]        
[***]
      [***]        
[***]
      [***]        

The following are each Party’s initial representatives on the Development
Subcommittee:

              Santarus Representative       Schering Representative    
[***]
      [***]    
[***]
      [***]    

The following are each Party’s initial representatives on the Marketing
Subcommittee:

                  Santarus Representative       Schering Representative        
[***]
      [***]        
[***]
      [***]        

The following are each Party’s initial Alliance Coordinators:

                  Santarus Alliance Coordinator       Schering Alliance
Coordinator        
[***]
      [***]        

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

53



--------------------------------------------------------------------------------



 



EXHIBIT D
TYPICAL SP MARKETING PLAN TABLE OF CONTENTS
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

54



--------------------------------------------------------------------------------



 



EXHIBIT E
PLANNED SP DEVELOPMENT PLAN OUTLINE FOR OTC DEVELOPMENT OF ZEGERID ®
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

55